Exhibit 10.2

Execution Version

 

 

SHIFT4 PAYMENTS, LLC

 

SIXTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of June 4, 2020

 

THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS SIXTH AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS.  SUCH LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH
THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 

 

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

Article I. DEFINITIONS

2

Article II. ORGANIZATIONAL MATTERS

12

Section 2.01

Formation of Company

13

Section 2.02

Sixth Amended and Restated Limited Liability Company Agreement

14

Section 2.03

Name

14

Section 2.04

Purpose; Powers

14

Section 2.05

Principal Office; Registered Office

14

Section 2.06

Term

14

Section 2.07

No State-Law Partnership

14

Article III. MEMBERS; UNITS; CAPITALIZATION

15

Section 3.01

Members

15

Section 3.02

Units

15

Section 3.03

Recapitalization; the Corporation’s Capital Contribution; the Corporation’s
Purchase of Common Units; Member Distributions

16

Section 3.04

Authorization and Issuance of Additional Units

17

Section 3.05

Repurchase or Redemption of shares of Class A Common Stock

18

Section 3.06

Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units

18

Section 3.07

Negative Capital Accounts

19

Section 3.08

No Withdrawal

19

Section 3.09

Loans From Members

19

Section 3.10

Corporate Stock Option Plans and Equity Plans

19

Section 3.11

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan

21

Article IV. DISTRIBUTIONS

22

Section 4.01

Distributions

22

Article V. CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

24

Section 5.01

Capital Accounts

24

Section 5.02

Allocations

25

Section 5.03

Regulatory Allocations

25

Section 5.04

Final Allocations

26

Section 5.05

Tax Allocations

27

Section 5.06

Indemnification and Reimbursement for Payments on Behalf of a Member

27

Article VI. MANAGEMENT

28

Section 6.01

Authority of Manager

28

Section 6.02

Actions of the Manager

29

 

 

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Section 6.03

Resignation; No Removal

29

Section 6.04

Vacancies

29

Section 6.05

Transactions Between the Company and the Manager

30

Section 6.06

Reimbursement for Expenses

30

Section 6.07

Delegation of Authority

30

Section 6.08

Limitation of Liability of Manager

31

Section 6.09

Investment Company Act

30

Article VII. RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER

32

Section 7.01

Limitation of Liability and Duties of Members

32

Section 7.02

Lack of Authority

33

Section 7.03

No Right of Partition

33

Section 7.04

Indemnification

33

Section 7.05

Inspection Rights

35

Article VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

35

Section 8.01

Records and Accounting

35

Section 8.02

Fiscal Year

35

Article IX. TAX MATTERS

35

Section 9.01

Preparation of Tax Returns

35

Section 9.02

Tax Elections

36

Section 9.03

Tax Controversies

36

Article X. RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

36

Section 10.01

Transfers by Members

36

Section 10.02

Permitted Transfers

37

Section 10.03

Restricted Units Legend

38

Section 10.04

Transfer

38

Section 10.05

Assignee’s Rights

38

Section 10.06

Assignor’s Rights and Obligations

39

Section 10.07

Overriding Provisions

39

Section 10.08

Spousal Consent

40

Section 10.09

Tender Offers and Other Events with respect to the Corporation

41

Article XI. REDEMPTION AND EXCHANGE RIGHTS

42

Section 11.01

Redemption Right of a Member

42

Section 11.02

Election and Contribution of the Corporation

45

Section 11.03

Exchange Right of the Corporation

46

Section 11.04

Reservation of shares of Class A Common Stock; Listing; Certificate of the
Corporation

47

Section 11.05

Effect of Exercise of Redemption or Direct Exchange

47

Section 11.06

Tax Treatment

47

Article XII. ADMISSION OF MEMBERS

48

Section 12.01

Substituted Members

48

iii

 

 

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Section 12.02

Additional Members

48

Article XIII. WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

48

Section 13.01

Withdrawal and Resignation of Members

48

Article XIV. DISSOLUTION AND LIQUIDATION

48

Section 14.01

Dissolution

48

Section 14.02

Winding up and Termination

49

Section 14.03

Deferment; Distribution in Kind

50

Section 14.04

Cancellation of Certificate

50

Section 14.05

Reasonable Time for Winding Up

50

Section 14.06

Return of Capital

50

Article XV. GENERAL PROVISIONS

51

Section 15.01

Power of Attorney

51

Section 15.02

Confidentiality

51

Section 15.03

Amendments

52

Section 15.04

Title to Company Assets

53

Section 15.05

Addresses and Notices

53

Section 15.06

Binding Effect; Intended Beneficiaries

54

Section 15.07

Creditors

54

Section 15.08

Waiver

55

Section 15.09

Counterparts

55

Section 15.10

Applicable Law

55

Section 15.11

Severability

55

Section 15.12

Further Action

55

Section 15.13

Delivery by Electronic Transmission

55

Section 15.14

Right of Offset

56

Section 15.15

Entire Agreement

56

Section 15.16

Remedies

56

Section 15.17

Descriptive Headings; Interpretation

56

 

Schedules

 

 

 

 

 

Schedule 1

–

Schedule of Pre-IPO Members

Schedule 2

–

Schedule of Members

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

–

Form of Joinder Agreement

Exhibit B-1

–

Form of Agreement and Consent of Spouse

Exhibit B-2

–

Form of Spouse’s Confirmation of Separate Property

 

 

 

iv

 

 

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

SHIFT4 PAYMENTS, LLC

SIXTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

This SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of June 4, 2020 (the
“Effective Date”), is entered into by and among Shift4 Payments, LLC (f/k/a
Lighthouse Network, LLC), a Delaware limited liability company (the “Company”),
Shift4 Payments, Inc., a Delaware corporation (the “Corporation”), and each of
the other Members (as defined herein).

RECITALS

WHEREAS, unless the context otherwise requires, capitalized terms used herein
have the respective meaning ascribed to them in Article I;

WHEREAS, the Company was formed as a limited liability company with the name
“Lighthouse Network, LLC”, pursuant to and in accordance with the Delaware Act
by the filing of the Certificate with the Secretary of State of the State of
Delaware pursuant to Section 18-201 of the Delaware Act on March 25, 2014;

WHEREAS, prior to the IPO, the Company was governed by that certain Fifth
Amended and Restated Operating Agreement of the Company, dated as of October 6,
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, together with all schedules, exhibits and annexes
thereto, the “Initial LLC Agreement”), which the parties listed on Schedule 1
hereto executed in their capacity as members (including pursuant to consents and
joinders thereto) (collectively, the “Pre-IPO Members”);

WHEREAS, in connection with the IPO, the Company was a party to a series of
reorganization transactions (the “Reorganization”) with the Corporation and
various other parties pursuant to which, among other matters, the Company became
a direct Subsidiary of the Corporation and the Corporation was admitted as a
Pre-IPO Member;

WHEREAS, in connection with the IPO, the Company, the Corporation and the
Pre-IPO Members desire to convert the Original Units into Common Units (the
“Recapitalization”) as provided herein;

WHEREAS, immediately following the Recapitalization, and as part of the
Reorganization, pursuant to a Contribution Agreement, dated as of the date
hereof (the “FPOS Contribution Agreement”) by and between FPOS Holding Co.,
Inc., a Pre-IPO Member (“FPOS”), and the Corporation, FPOS is contributing all
of its Common Units to the Corporation in exchange for shares of Class A Common
Stock, and as a result of such contribution and exchange, FPOS has ceased to
have any rights hereunder, whether as a Pre-IPO Member, Member or otherwise;

 

 

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

WHEREAS, except for the Over-Allotment Option (as defined below), the
Corporation will sell shares of its Class A Common Stock to public investors in
the IPO and will use the net proceeds received from the IPO (the “IPO Net
Proceeds”) to purchase newly issued Common Units from the Company pursuant to
the IPO Common Unit Subscription Agreement;

WHEREAS, the Corporation may issue additional shares of Class A Common Stock in
connection with the IPO as a result of the exercise by the underwriters of their
over-allotment option (the “Over-Allotment Option”) and, if the Over-Allotment
Option is exercised in whole or in part, any additional net proceeds (the
“Over-Allotment Option Net Proceeds”) shall be used by the Corporation to
purchase additional newly issued Common Units from the Company pursuant to the
IPO Common Unit Subscription Agreement; and

WHEREAS, in connection with the foregoing matters, the Company and the Members
desire to amend and restate the Initial LLC Agreement as of the Effective Date
to reflect, among other things, (a) the Recapitalization, (b) the addition of
the Corporation as a Member and its designation as sole Manager of the Company
and (c) the other rights and obligations of the Members as provided and agreed
upon in the terms of this Agreement as of the Effective Date, at which time the
Initial LLC Agreement shall be superseded entirely by this Agreement and shall
be of no further force or effect.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company, the Corporation and the other Members, each
intending to be legally bound, each hereby agrees as follows:

Article I.
DEFINITIONS

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

“Additional Member” has the meaning set forth in Section 12.02.

“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero.  For this purpose, such Member’s Capital
Account balance shall be:

 

(a)

reduced for any items described in Treasury Regulation Section 1.704-
1(b)(2)(ii)(d)(4), (5), and (6); and

 

(b)

increased for any amount such Member is obligated to contribute or is treated as
being obligated to contribute to the Company pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership)
or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

“Admission Date” has the meaning set forth in Section 10.06.

2

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified.  As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities or by contract or other agreement).  For the avoidance of doubt,
Affiliates of the Rook Holdings Inc. shall include any of the following to the
extent created in connection with the estate-planning purposes of Jared
Isaacman: (a) a trust under which the distribution of Common Units may be made
only to beneficiaries who are Jared Isaacman, his spouse or his lineal
descendants or (b) a charitable remainder trust, the income from which will be
paid to Jared Isaacman during his life.

“Agreement” has the meaning set forth in the Preamble.

“Approving Members” has the meaning set forth in Section 7.05.

“Assignee” means a Person to whom a Unit has been transferred but who has not
become a Member pursuant to Article XII.

“Assumed Tax Liability” means, with respect to any Member, an amount equal to
the excess of (i) the product of (A) the Distribution Tax Rate multiplied by (B)
the estimated or actual cumulative taxable income or gain of the Company, as
determined for federal income tax purposes, allocated to such Member for full or
partial Fiscal Years commencing on or after January 1, 2020, less prior losses
of the Company allocated to such Member for full or partial Fiscal Years
commencing on or after January 1, 2020, in each case, as determined by the
Manager over (ii) the sum of (A) the cumulative Tax Distributions made to such
Member after the closing date of the IPO pursuant to Sections 4.01(b)(i),
4.01(b)(ii) and 4.01(b)(iii) and (B) distributions made to such Member (or such
Member’s predecessor) pursuant to Section 7.2 of the Initial LLC Agreement with
respect to taxable income or gain of the Company allocated for the Fiscal Year
commencing on January 1, 2020, including such distributions made pursuant to
Section 4.01(b)(v); provided that, in the case of each Member, such Assumed Tax
Liability shall take into account any Code Section 704(c) allocations (including
“reverse” 704(c) allocations) to the Member and any adjustments under Code
Section 734(b) or Code Section 743(b) attributable to such Member; provided,
further, that in the case of the Corporation and its Subsidiaries, such Assumed
Tax Liability shall in no event be less than an amount that will enable the
Corporation to meet both its tax obligations and its obligations pursuant to the
Tax Receivable Agreement for the relevant Taxable Year.

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeeming Member is subject (or will be subject at such time as
it owns Class A Common Stock), which period restricts the ability of such
Redeeming Member to immediately resell shares of Class A Common Stock to be
delivered to such Redeeming Member in connection with a Share Settlement.

3

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

“Book Value” means, with respect to any property of the Company, the Company’s
adjusted basis for U.S. federal income tax purposes, adjusted from time to time
to reflect the adjustments required or permitted by Treasury Regulation Section
1.704-1(b)(2)(iv)(d)-(g).

“Business Day” means any day other than a Saturday, Sunday or day on which banks
located in New York City, New York are authorized or required by Law to close.

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member (or such Member’s predecessor) contributes (or is
deemed to contribute) to the Company pursuant to Article III hereof.

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent.

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of the State of Delaware, as amended or amended and restated
from time to time.

“Change of Control” means the occurrence of any of the following events:

(1) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act, but excluding any employee benefit plan of such person and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, and excluding the
Permitted Transferees) becomes the “beneficial owner” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of shares
of Class A Common Stock, Class B Stock, Class C Common Stock, preferred stock
and/or any other class or classes of capital stock of the Corporation (if any)
representing in the aggregate more than fifty percent (50%) of the voting power
of all of the outstanding shares of capital stock of the Corporation entitled to
vote;

(2) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement or series
of related agreements for the sale or other disposition, directly or indirectly,
by the Corporation of all or substantially all of the Corporation’s assets
(including a sale of all or substantially all of the assets of the Company);

(3) there is consummated a merger or consolidation of the Corporation with any
other corporation or entity, and, immediately after the consummation of such
merger or consolidation, the voting securities of the Corporation immediately
prior to such merger or consolidation do not continue to represent, or are not
converted into, more than fifty percent (50%) of the combined voting power of
the then outstanding voting securities of the Person resulting from such merger
or consolidation or, if the surviving company is a Subsidiary, the ultimate
parent thereof; or

4

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(4) the Corporation ceases to be the sole managing member of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which (a) the record holders of
the Class A Common Stock, Class B Stock, Class C Common Stock, preferred stock
and/or any other class or classes of capital stock of the Corporation
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in and voting control over, and
own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions or (b) in the case of the foregoing
clauses (1) or (3), either the Rook Related Parties or the Searchlight Related
Parties are the “beneficial owner” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of shares of Class A Common
Stock, Class B Stock, Class C Common Stock, Preferred Stock and/or any other
class or classes of capital stock of the Corporation (if any) representing in
the aggregate more than fifty percent (50%) of the voting power of all of the
outstanding shares of capital stock of the Corporation entitled to vote (or, in
the case of a transaction described in the foregoing clause (3), more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the Person resulting from such merger of consolidation or, if the
surviving company is a Subsidiary, the ultimate parent thereof).

“Change of Control Date” has the meaning set forth in Section 10.09(a).

“Change of Control Transaction” means any Change of Control that was approved by
the Corporate Board prior to such Change of Control.

“Class A Common Stock” means the shares of Class A common stock, par value
$0.0001 per share, of the Corporation.

“Class B Stock” means the shares of Class B stock, par value $0.0001 per share,
of the Corporation.

“Class C Common Stock” means the shares of Class C common stock, par value
$0.0001 per share, of the Corporation.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Common Unit” means a Unit designated as a “Common Unit” and having the rights
and obligations specified with respect to the Common Units in this Agreement.

“Common Unit Redemption Price” means, with respect to any Redemption, the
arithmetic average of the volume weighted average prices for a share of Class A
Common Stock (or any class of stock into which it has been converted) on the
Stock Exchange, or any other exchange or automated or electronic quotation
system on which the Class A Common Stock trades, as reported by Bloomberg, L.P.,
or its successor, for each of the five (5) consecutive full Trading Days ending
on and including the last full Trading Day immediately prior to the applicable
Redemption Date, subject to appropriate and equitable adjustment for any stock
splits, reverse splits, stock dividends or similar events affecting the Class A
Common Stock.  If the Class A Common Stock no longer trades on the Stock
Exchange or any other securities exchange or automated or electronic quotation

5

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

system as of any particular Redemption Date, then the Manager (through a
majority of its independent directors (within the meaning of the rules of the
Stock Exchange)) shall determine the Common Unit Redemption Price in good faith.

“Common Unitholder” means a Member who is the registered holder of Common Units.

“Company” has the meaning set forth in the preamble to this Agreement.

“Confidential Information” has the meaning set forth in Section 15.02.

“Corporate Board” means the board of directors of the Corporation.

“Corporate Incentive Award Plan” means the 2020 Incentive Award Plan of the
Corporation, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.

“Corresponding Rights” means any rights issued with respect to a share of Class
A Common Stock. Class B Stock or Class C Common Stock pursuant to a “poison
pill” or similar stockholder rights plan approved by the Corporate Board.

“Credit Agreements” means any promissory note, mortgage, loan agreement,
indenture or similar instrument or agreement to which the Company or any of its
Subsidiaries is or becomes a borrower, as such instruments or agreements may be
amended, restated, supplemented or otherwise modified from time to time and
including any one or more refinancing or replacements thereof, in whole or in
part, with any other debt facility or debt obligation, for as long as the payee
or creditor to whom the Company or any of its Subsidiaries owes such obligation
is not an Affiliate of the Company.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.C. §
18-101, et seq., as it may be amended from time to time, and any successor
thereto.

“Direct Exchange” has the meaning set forth in Section 11.03(a).

“Discount” has the meaning set forth in Section 6.06.

“Distributable Cash” means, as of any relevant date on which a determination is
being made by the Manager regarding a potential distribution pursuant to Section
4.01(a), the amount of cash that could be distributed by the Company for such
purposes in accordance with the Credit Agreements (and without otherwise
violating any applicable provisions of any of the Credit Agreements).

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (a) any recapitalization that

6

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

does not result in the distribution of cash or property to Members or any
exchange of securities of the Company, and any subdivision (by Unit split or
otherwise) or any combination (by reverse Unit split or otherwise) of any
outstanding Units or (b) any other payment made by the Company to a Member that
is not properly treated as a “distribution” for purposes of Sections 731, 732,
or 733 or other applicable provisions of the Code.

“Distribution Tax Rate” means a rate equal to the highest effective marginal
combined federal, state and local income tax rate for a Fiscal Year applicable
to corporate or individual taxpayers (whichever is higher) that may potentially
apply to any Member for such Fiscal Year, taking into account the character of
the relevant tax items (e.g., ordinary or capital) and the deductibility of
state and local income taxes for federal income tax purposes (but only to the
extent such taxes are deductible under the Code), as reasonably determined by
the Manager.

“Effective Date” has the meaning set forth in the Preamble.

“Election Notice” has the meaning set forth in Section 11.01(b).

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or the Corporation.

“Equity Securities” means (a) Units or other equity interests in the Company or
any Subsidiary of the Company (including other classes or groups thereof having
such relative rights, powers and duties as may from time to time be established
by the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company), (b)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or any Subsidiary of the Company, and (c) warrants, options or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
any Subsidiary of the Company.

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company.  “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including,
without limitation, (i) a change in entity classification of a Member under
Treasury Regulations Section 301.7701-3, (ii) a sale of assets by, or
liquidation of, a Member pursuant to an election under Code Sections 336 or 338,
or (iii) merger, severance, or allocation within a trust or among sub-trusts of
a trust that is a Member) but that (b) does not terminate the existence of such
Member under applicable state law (or, in the case of a trust that is a Member,
does not terminate the trusteeship of the fiduciaries under such trust with
respect to all the Units of such trust that is a Member).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any applicable rules and regulations promulgated thereunder, and any successor
to such statute, rules or regulations.

“Exchange Election Notice” has the meaning set forth in Section 11.03(b).

7

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

“Fair Market Value” of a specific asset of the Company will mean the amount
which the Company would receive in an all-cash sale of such asset in an
arms-length transaction with a willing unaffiliated third party, with neither
party having any compulsion to buy or sell, consummated on the day immediately
preceding the date on which the event occurred which necessitated the
determination of the Fair Market Value (and after giving effect to any transfer
taxes payable in connection with such sale), as such amount is determined by the
Manager (or, if pursuant to Section 14.02, the Liquidators) in its good faith
judgment using all factors, information and data it deems to be pertinent.

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Manager and which is permitted or required by Section 706 of
the Code.

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

“FPOS” has the meaning set forth in the Recitals.

“FPOS Contribution Agreement” has the meaning set forth in the Recitals.

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including, but not
limited to, any county, municipal or other local subdivision of the foregoing,
or (d) any agency, arbitrator or arbitral body, authority, board, body, bureau,
commission, court, department, entity, instrumentality, organization or tribunal
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

“Indemnified Person” has the meaning set forth in Section 7.04(a).

“Initial LLC Agreement” has the meaning set forth in the Recitals.

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

“IPO” means the initial underwritten public offering of shares of the
Corporation’s Class A Common Stock.

“IPO Common Unit Subscription” has the meaning set forth in Section 3.03(b).

“IPO Common Unit Subscription Agreement” means that certain Common Unit
Subscription Agreement, dated as of the Effective Date, by and between the
Corporation and the Company.

“IPO Net Proceeds” has the meaning set forth in the Recitals.

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

8

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

“Law” means all laws, statutes, ordinances, rules and regulations of any
Governmental Entity.

“Liquidator” has the meaning set forth in Section 14.02.

“LLC Employee” means an employee of, or other service provider (including,
without limitation, any management member whether or not treated as an employee
for the purposes of U.S. federal income tax) to, the Company or any of its
Subsidiaries, in each case acting in such capacity.

“Losses” means items of loss or deduction of the Company determined according to
Section 5.01(b).

“Manager” has the meaning set forth in Section 6.01.

“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Stock Exchange or, if
the Class A Common Stock is not listed or admitted to trading on the Stock
Exchange, as reported on the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Class A Common Stock is listed or admitted to trading or, if the
Class A Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if the Class A Common Stock is not quoted by
any such system, the average of the closing bid and asked prices as furnished by
a professional market maker making a market in shares of Class A Common Stock
selected by the Corporate Board or, in the event that no trading price is
available for the shares of Class A Common Stock, the fair market value of a
share of Class A Common Stock, as determined in good faith by the Corporate
Board.

“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members and (b) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII, but in
each case only so long as such Person is shown on the Company’s books and
records as the owner of one or more Units, each in its capacity as a member of
the Company.  The Members shall constitute a single class or group of members
for purposes of the Delaware Act.

“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulation Section 1.704-2(d).

“Net Loss” means, with respect to a Fiscal Year, the excess if any, of Losses
for such Fiscal Year over Profits for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

9

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

“Net Profit” means, with respect to a Fiscal Year, the excess if any, of Profits
for such Fiscal Year over Losses for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

“Officer” has the meaning set forth in Section 6.01(b).

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

“Original Units” means the Class A Units, Class B Units and Preferred Units
(each as defined in Section 3.2 of the Initial LLC Agreement) of the Company.

“Other Agreements” has the meaning set forth in Section 10.04.

“Over-Allotment Contribution” has the meaning set forth in Section 3.03(b).

“Over-Allotment Option” has the meaning set forth in the Recitals.

“Over-Allotment Option Net Proceeds” has the meaning set forth in the Recitals.

“Partnership Representative” has the meaning set forth in Section 9.03.

“Percentage Interest” means, as among an individual class of Units and with
respect to a Member at a particular time, such Member’s percentage interest in
the Company determined by dividing the number of such Member’s Units of such
class by the total number of Units of all Members of such class at such
time.  The Percentage Interest of each Member shall be calculated to the fourth
decimal place.

“Permitted Pledge” means any bona fide pledge or collateralization of the Common
Units held by a Member to a financial institution in connection with any bona
fide loan or debt transaction.

“Permitted Transfer” has the meaning set forth in Section 10.02.

“Permitted Transferee” has the meaning set forth in Section 10.02.

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

“Pledged Units” means Common Units that are the subject of a Permitted Pledge.

“Pre-IPO Members” has the meaning set forth in the Recitals.

“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means as
amongst an individual class of Units, pro rata based upon the number of such
Units within such class of Units.

10

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

“Profits” means items of income and gain of the Company determined according to
Section 5.01(b).

“Pubco Offer” has the meaning set forth in Section 10.09(b).

“Quarterly Tax Distribution” has the meaning set forth in Section 4.01(b)(i).

“Recapitalization” has the meaning set forth in the Recitals.

“Redeemed Units” has the meaning set forth in Section 11.01(a).

“Redeemed Units Equivalent” means the product of (a) the applicable number of
Redeemed Units, times (b) the Common Unit Redemption Price.

“Redeeming Member” has the meaning set forth in Section 11.01(a).

“Redemption” has the meaning set forth in Section 11.01(a).

“Redemption Date” has the meaning set forth in Section 11.01(a).

“Redemption Notice” has the meaning set forth in Section 11.01(a).

“Redemption Right” has the meaning set forth in Section 11.01(a).

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Effective Date, by and among the Corporation, certain
of the Members as of the Effective Date and certain other Persons whose
signatures are affixed thereto (together with any joinder thereto from time to
time by any successor or assign to any party to such agreement).

“Regulatory Allocations” has the meaning set forth in Section 5.03(f).

“Reorganization” has the meaning set forth in the Recitals.

“Retraction Notice” has the meaning set forth in Section 11.01(c).

“Revised Partnership Audit Provisions” means Section 1101 of Title XI (Revenue
Provisions Related to Tax Compliance) of the Bipartisan Budget Act of 2015, H.R.
1314, Public Law Number 114-74.

“Rook Related Parties” means Rook Holdings Inc., a Delaware corporation, and its
Affiliates.

“Schedule of Members” has the meaning set forth in Section 3.01(a).

“Searchlight Member” means Searchlight II GWN, L.P.

“Searchlight Related Parties” means Searchlight II GWN, L.P., a Delaware limited
partnership, and its Affiliates.

11

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.  Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.

“Share Settlement” means a number of shares of Class A Common Stock (together
with any Corresponding Rights) equal to the number of Redeemed Units.

“Stock Exchange” means the New York Stock Exchange.

“Stock Option Plan” means any stock option plan now or hereafter adopted by the
Company or by the Corporation, including the Corporate Incentive Award Plan.

“Stockholders Agreement” means that certain stockholders agreement, dated as of
the Effective Date, by and among the Corporation and the other Persons party
thereto (as it may be amended from time to time in accordance with its terms).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof.  For purposes hereof, references to a “Subsidiary” of
the Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

“Tax Advance” has the meaning set forth in Section 4.01(b)(iv).

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
the date of the Effective Date, by and among the Corporation, on the one hand,
and the Members as of the Effective Date, on the other hand (together with any
joinder thereto from time to time by any successor or assign to any party to
such agreement).

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.

12

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Class A Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, redemption, pledge, encumbrance or other disposition of
(whether directly or indirectly, whether with or without consideration and
whether voluntarily or involuntarily or by operation of Law) (a) any interest
(legal or beneficial) in any Equity Securities or (b) any equity or other
interest (legal or beneficial) in any Member if substantially all of the assets
of such Member consist solely of Units.

“Treasury Regulations” means the tax regulations promulgated under the Code and
any corresponding provisions of succeeding regulations.

“Underwriting Agreement” means the Underwriting Agreement, dated as of June 4,
2020, by and among the Corporation, the Company, Goldman, Sachs & Co. LLC,
Credit Suisse Securities (USA) LLC and Citigroup Global Markets Inc.

“Unit” means the fractional interest of a Member in Profits, Losses and
Distributions of the Company, and otherwise having the rights and obligations
specified with respect to “Units” in this Agreement; provided, however, that any
class or group of Units issued shall have the relative rights, powers and duties
set forth in this Agreement applicable to such class or group of Units.

“Unvested Corporate Shares” means shares of Class A Common Stock issuable
pursuant to awards granted under the Corporate Incentive Award Plan that are not
Vested Corporate Shares.

“Value” means (a) for any Stock Option Plan, the Market Price for the Trading
Day immediately preceding the date of exercise of a stock option under such
Stock Option Plan and (b) for any Equity Plan other than a Stock Option Plan,
the Market Price for the Trading Day immediately preceding the Vesting Date.

“Vested Corporate Shares” means the shares of Class A Common Stock issued
pursuant to awards granted under the Corporate Incentive Award Plan that are
vested pursuant to the terms thereof or any award or similar agreement relating
thereto.

“Vesting Date” has the meaning set forth in Section 3.10(c)(ii).

Article II.
ORGANIZATIONAL MATTERS

Section 2.01Formation of Company.  The Company was formed on March 25, 2014
pursuant to the provisions of the Delaware Act.

Section 2.02Sixth Amended and Restated Limited Liability Company Agreement.  The
Members hereby execute this Agreement for the purpose of amending, restating and
superseding the Initial Agreement in its entirety and otherwise establishing the
affairs of the Company and the conduct of its business in accordance with the
provisions of the Delaware Act.  The Members

13

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

hereby agree that during the term of the Company set forth in Section 2.06 the
rights and obligations of the Members with respect to the Company will be
determined in accordance with the terms and conditions of this Agreement and the
Delaware Act.  No provision of this Agreement shall be in violation of the
Delaware Act and to the extent any provision of this Agreement is in violation
of the Delaware Act, such provision shall be void and of no effect to the extent
of such violation without affecting the validity of the other provisions of this
Agreement.  Neither any Member nor the Manager nor any other Person shall have
appraisal rights with respect to any Units.

Section 2.03Name.  The name of the Company shall be “Shift4 Payments, LLC”.  The
Manager in its sole discretion may change the name of the Company at any time
and from time to time.  Notification of any such change shall be given to all of
the Members and, to the extent practicable, to all of the holders of any Equity
Securities then outstanding.  The Company’s business may be conducted under its
name and/or any other name or names deemed advisable by the Manager.

Section 2.04Purpose; Powers.  The primary business and purpose of the Company
shall be to engage in such activities as are permitted under the Delaware Act
and determined from time to time by the Manager in accordance with the terms and
conditions of this Agreement.  The Company shall have the power and authority to
take (directly, or indirectly through its Subsidiaries) any and all actions and
engage in any and all activities necessary, appropriate, desirable, advisable,
ancillary or incidental to accomplish the foregoing purpose.

Section 2.05Principal Office; Registered Office.  The principal office of the
Company shall be located at such place or places as the Manager may from time to
time designate, each of which may be within or outside the State of
Delaware.  The address of the registered office of the Company in the State of
Delaware shall be c/o The Corporation Trust Company, 1209 Orange Street,
Wilmington, Delaware, 19801, and the registered agent for service of process on
the Company in the State of Delaware at such registered office shall be The
Corporation Trust Company.  The Manager may from time to time change the
Company’s registered agent and registered office in the State of Delaware.

Section 2.06Term.  The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in perpetuity
unless dissolved in accordance with the provisions of Article XIV.

Section 2.07No State-Law Partnership.  The Members intend that the Company not
be a partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member
by virtue of this Agreement, for any purposes other than as set forth in the
last sentence of this Section 2.07, and neither this Agreement nor any other
document entered into by the Company or any Member relating to the subject
matter hereof shall be construed to suggest otherwise.  The Members intend that
the Company shall be treated as a partnership for U.S. federal and, if
applicable, state or local income tax purposes, and that each Member and the
Company shall file all tax returns and shall otherwise take all tax and
financial reporting positions in a manner consistent with such treatment.

14

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Article III.
MEMBERS; UNITS; CAPITALIZATION

Section 3.01Members.

(a)(i) In connection with the Reorganization, the Corporation acquired Original
Units (which will be converted into Common Units pursuant to the
Recapitalization in accordance with Section 3.03) and was admitted as a Member
and (ii) the Corporation is acquiring additional Common Units pursuant to the
IPO Common Unit Subscription Agreement and the FPOS Contribution Agreement.

(b)The Company shall maintain a schedule setting forth: (i) the name and address
of each Member; (ii) the aggregate number of outstanding Units and the number
and class of Units held by each Member; (iii) the aggregate amount of cash
Capital Contributions that has been made by the Members with respect to their
Units; and (iv) the Fair Market Value of any property other than cash
contributed by the Members with respect to their Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”).  The applicable Schedule of Members in effect as of the Effective
Date and after giving effect to the Recapitalization, the FPOS Contribution
Agreement and the IPO Common Unit Subscription Agreement is set forth as
Schedule 2 to this Agreement.  The Schedule of Members may be updated by the
Manager in the Company’s books and records from time to time, and as so updated,
it shall be the definitive record of ownership of each Unit of the Company and
all relevant information with respect to each Member.  The Company shall be
entitled to recognize the exclusive right of a Person registered on its records
as the owner of Units for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in Units on the part of any other
Person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the Delaware Act.

(c)No Member shall be required or, except as approved by the Manager pursuant to
Section 6.01 and in accordance with the other provisions of this Agreement,
permitted to (i) loan any money or property to the Company, (ii) borrow any
money or property from the Company or (iii) make any additional Capital
Contributions.

Section 3.02Units.

(a)Interests in the Company shall be represented by Units, or such other
securities of the Company, in each case as the Manager may establish (subject to
any limitations prescribed by the Stockholders Agreement) in its discretion in
accordance with the terms and subject to the restrictions hereof.  At the
Effective Date, the Units will be comprised of a single class of Common Units.

(b)Subject to Section 3.04(a) and any limitations prescribed in the Stockholders
Agreement, the Manager may (i) issue additional Common Units at any time in its
sole discretion and (ii) create one or more classes or series of Units or
preferred Units solely to the extent such new class or series of Units or
preferred Units are substantially economically equivalent to a class of common
or other stock of the Corporation or class or series of preferred stock of the
Corporation, respectively; provided, that as long as there are any Members
(other than the

15

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Corporation and its Subsidiaries) (i) no such new class or series of Units may
deprive such Members of, or dilute or reduce, the allocations and distributions
they would have received, and the other rights and benefits to which they would
have been entitled, in respect of their Units if such new class or series of
Units had not been created and (ii) no such new class or series of Units may be
issued, in each case, except to the extent (and solely to the extent) the
Company actually receives cash in an aggregate amount, or other property with a
Fair Market Value in an aggregate amount, equal to the aggregate distributions
that would be made in respect of such new class or series of Units if the
Company were liquidated immediately after the issuance of such new class or
series of Units.

(c)To the extent required pursuant to Section 3.04(a) or Section 3.10, as
applicable, the Manager may amend this Agreement, without the consent of any
Member or any other Person, in connection with the creation and issuance of such
classes or series of Units, subject to Sections 15.03(b) and Section 15.03(c)
hereof and any limitations prescribed in the Stockholders Agreement.

Section 3.03Recapitalization; the Corporation’s Capital Contribution; the
Corporation’s Purchase of Common Units.

(a)In order to effect the Recapitalization, the number of Original Units that
were issued and outstanding and held by the Pre-IPO Members prior to the
Effective Date as set forth opposite to the respective Pre-IPO Member in
Schedule 1 are hereby converted, as of the Effective Date, and after giving
effect to such conversion and the other transactions related to the
Recapitalization, into the number of Common Units set forth opposite the name of
the respective Member on the Schedule of Members attached hereto as Schedule 2
(provided, for the avoidance of doubt, that the number of Common Units set forth
opposite the name of the Corporation on the Schedule of Members attached hereto
as Schedule 2 shall include (i) the Common Units held by FPOS upon the
Recapitalization, and immediately thereafter contributed by FPOS to the
Corporation pursuant to the FPOS Contribution Agreement and (ii) the Common
Units issued to the Corporation pursuant to the IPO Common Unit Subscription
Agreement), and such Common Units are hereby issued and outstanding as of the
Effective Date and the holders of such Common Units are Members hereunder.

(b)Following the Recapitalization, the Corporation will acquire 40,686,009 newly
issued Common Units in exchange for a portion of the IPO Net Proceeds payable to
the Company upon consummation of the IPO pursuant to the IPO Common Unit
Subscription Agreement with the Company (the “IPO Common Unit
Subscription”).  In addition, to the extent the underwriters in the IPO exercise
the Over-Allotment Option in whole or in part, upon the exercise of the
Over-Allotment Option, the Corporation will contribute a portion of the
Over-Allotment Option Net Proceeds to the Company in exchange for newly issued
Common Units pursuant to the IPO Common Unit Subscription Agreement, and such
issuance of additional Common Units shall be reflected on the Schedule of
Members (the “Over-Allotment Contribution”).  The number of Common Units issued
in the Over-Allotment Contribution, in the aggregate, shall be equal to the
number of shares of Class A Common Stock issued by the Corporation in such
exercise of the Over-Allotment Option.  For the avoidance of doubt, the
Corporation shall be admitted as a Member with respect to all Common Units it
holds from time to time.

16

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Section 3.04Authorization and Issuance of Additional Units.

(a)Except as otherwise determined by the Manager, the Company and the
Corporation shall undertake all actions, including, without limitation, an
issuance, reclassification, distribution, division or recapitalization, with
respect to the Common Units and the Class A Common Stock, Class B Stock or Class
C Common Stock, as applicable, to maintain at all times (i) a one-to-one ratio
between the number of Common Units owned by the Corporation, directly or
indirectly, and the aggregate number of outstanding shares of Class A Common
Stock and Class C Common Stock and (ii) a one-to-one ratio between the number of
Common Units owned by Members (other than the Corporation and its Subsidiaries),
directly or indirectly, and the aggregate number of outstanding shares of Class
B Stock owned by such Members (including, in the case of the Searchlight Member,
all outstanding shares of Class B Stock owned by all Searchlight Related
Parties), directly or indirectly, in each case, disregarding, for purposes of
maintaining the one-to-one ratio, (A) Unvested Corporate Shares, (B) treasury
stock or (C) preferred stock or other debt or equity securities (including,
without limitation, warrants, options or rights) issued by the Corporation that
are convertible into or exercisable or exchangeable for Class A Common Stock,
Class B Stock or Class C Common Stock (except to the extent the net proceeds
from such other securities, including any exercise or purchase price payable
upon conversion, exercise or exchange thereof, has been contributed by the
Corporation to the equity capital of the Company).  Except as otherwise
determined by the Manager, in the event the Corporation issues, transfers or
delivers from treasury stock or repurchases Class A Common Stock or Class C
Common Stock in a transaction not contemplated in this Agreement, the Manager
and the Corporation shall take all actions such that, after giving effect to all
such issuances, transfers, deliveries or repurchases, the number of outstanding
Common Units owned, directly or indirectly, by the Corporation will equal on a
one-for-one basis the aggregate number of outstanding shares of Class A Common
Stock and Class C Common Stock.  Except as otherwise determined by the Manager,
in the event the Corporation issues, transfers or delivers from treasury stock
or repurchases or redeems the Corporation’s preferred stock in a transaction not
contemplated in this Agreement, the Manager and the Corporation shall take all
actions such that, after giving effect to all such issuances, transfers,
deliveries, repurchases or redemptions, the Corporation, directly or indirectly,
holds (in the case of any issuance, transfer or delivery) or ceases to hold (in
the case of any repurchase or redemption) equity interests in the Company which
(in the good faith determination by the Manager) are in the aggregate
substantially economically equivalent to the outstanding preferred stock of the
Corporation so issued, transferred, delivered, repurchased or redeemed.  Except
as otherwise determined by the Manager, the Company and the Corporation shall
not undertake any subdivision (by any Common Unit split, stock split, Common
Unit distribution, stock distribution, reclassification, division,
recapitalization or similar event) or combination (by reverse Common Unit split,
reverse stock split, reclassification, division, recapitalization or similar
event) of the Common Units, Class A Common Stock, Class B Stock, Class C Common
Stock or other equity interests in the Company or the Corporation, as
applicable, unless accompanied by an identical subdivision or combination of the
Common Units, Class A Common Stock, Class B Stock, Class C Common Stock or other
equity interests in the Company or Corporation, respectively, to maintain at all
times (x) a one-to-one ratio between the number of Common Units owned, directly
or indirectly, by the Corporation and the aggregate number of outstanding shares
of Class A Common Stock and Class C Common Stock, (y) a one-to-one ratio between
the number of Common Units owned by Members (other than the Corporation and its
Subsidiaries) and the number of outstanding shares of Class B Stock or (z) a
one-to-one ratio between the number of

17

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

outstanding other equity interests in the Corporation and any corresponding
equity interests in the Company, in each case, unless such action is necessary
to maintain at all times a one-to-one ratio between either the number of Common
Units owned, directly or indirectly, by the Corporation and the aggregate number
of outstanding shares of Class A Common Stock and Class C Common Stock or the
number of Common Units owned by Members (other than the Corporation and its
Subsidiaries) and the number of outstanding shares of Class B Stock as
contemplated by the first sentence of this Section 3.04(a).

(b)The Company shall only be permitted to issue additional Common Units, and/or
establish other classes of Units or other Equity Securities in the Company to
the Persons and on the terms and conditions provided for in Section 3.02, this
Section 3.04, Section 3.10 and Section 3.11.  Subject to the foregoing, the
Manager may cause the Company to issue additional Common Units authorized under
this Agreement and/or establish other classes of Units or other Equity
Securities in the Company at such times and upon such terms as the Manager shall
determine and the Manager shall amend this Agreement as necessary in connection
with the issuance of additional Common Units and admission of additional Members
under this Section 3.04 without the requirement of any consent or
acknowledgement of any other Member.

Section 3.05Repurchase or Redemption of shares of Class A Common Stock or Class
C Common Stock.  Except as otherwise determined by the Manager, if at any time,
any shares of Class A Common Stock or Class C Common Stock are repurchased or
redeemed (whether by exercise of a put or call, automatically or by means of
another arrangement) by the Corporation for cash, then the Manager shall cause
the Company, immediately prior to such repurchase or redemption of Class A
Common Stock or Class C Common Stock, to redeem a corresponding number of Common
Units held (directly or indirectly) by the Corporation, at an aggregate
redemption price equal to the aggregate purchase or redemption price of the
shares of Class A Common Stock or Class C Common Stock being repurchased or
redeemed by the Corporation (plus any expenses related thereto) and upon such
other terms as are the same for the shares of Class A Common Stock or Class C
Common Stock being repurchased or redeemed by the Corporation; provided, if the
Corporation uses funds received from distributions from the Company or the net
proceeds from an issuance of Class A Common Stock or Class C Common Stock to
fund such repurchase or redemption, then the Company shall cancel a
corresponding number of Common Units held (directly or indirectly) by the
Corporation for no consideration.  Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not make any repurchase or
redemption if such repurchase or redemption would violate any applicable Law.

Section 3.06Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

(a)Units shall not be certificated unless otherwise determined by the
Manager.  If the Manager determines that one or more Units shall be
certificated, each such certificate shall be signed by or in the name of the
Company, by the Chief Executive Officer, Chief Financial Officer, General
Counsel, Secretary or any other officer designated by the Manager, representing
the number of Units held by such holder.  Such certificate shall be in such form
(and shall contain such legends) as the Manager may determine.  Any or all of
such signatures on any certificate representing one or more Units may be a
facsimile, engraved or printed, to the extent permitted by applicable Law.  No
Units shall be treated as a “security” within the meaning of Article 8 of the
Uniform Commercial Code unless all Units then outstanding are certificated.

18

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(b)If Units are certificated, the Manager may direct that a new certificate
representing one or more Units be issued in place of any certificate theretofore
issued by the Company alleged to have been lost, stolen or destroyed, upon
delivery to the Manager of an affidavit of the owner or owners of such
certificate, setting forth such allegation.  The Manager may require the owner
of such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.

(c)To the extent Units are certificated, upon surrender to the Company or the
transfer agent of the Company, if any, of a certificate for one or more Units,
duly endorsed or accompanied by appropriate evidence of succession, assignment
or authority to transfer, in compliance with the provisions hereof, the Company
shall issue a new certificate representing one or more Units to the Person
entitled thereto, cancel the old certificate and record the transaction upon its
books.  Subject to the provisions of this Agreement, the Manager may prescribe
such additional rules and regulations as it may deem appropriate relating to the
issue, Transfer and registration of Units.

Section 3.07Negative Capital Accounts.  No Member shall be required to pay to
any other Member or the Company any deficit or negative balance which may exist
from time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).

Section 3.08No Withdrawal.  No Person shall be entitled to withdraw any part of
such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided in this Agreement.

Section 3.09Loans From Members.  Loans by Members to the Company shall not be
considered Capital Contributions.  Subject to the provisions of Section 3.01(c),
the amount of any such advances shall be a debt of the Company to such Member
and shall be payable or collectible in accordance with the terms and conditions
upon which such advances are made.

Section 3.10Corporate Stock Option Plans and Equity Plans.

(a)Options Granted to Persons other than LLC Employees.  If at any time or from
time to time, in connection with any Stock Option Plan, a stock option granted
over shares of Class A Common Stock to a Person other than an LLC Employee is
duly exercised (including, for the avoidance of doubt, in connection with the
cashless exercise of such option):

(i)The Corporation shall, as soon as practicable after such exercise, make a
Capital Contribution to the Company in an amount equal to the exercise price
paid to the Corporation by such exercising Person in connection with the
exercise of such stock option.

(ii)Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 3.10(a)(i), the Corporation shall be deemed to have
contributed to the Company as a Capital Contribution, in lieu of the Capital
Contribution actually made and in consideration of additional Common Units, an
amount equal to the Value of a share of Class A Common Stock as of the date of
such exercise multiplied by the number of shares of Class A Common Stock then
being issued by the Corporation in connection with the exercise of such stock
option.

19

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(iii)The Corporation shall receive in exchange for such Capital Contributions
(as deemed made under Section 3.10(a)(ii)), a number of Common Units equal to
the number of shares of Class A Common Stock for which such option was
exercised.

(b)Options Granted to LLC Employees.  If at any time or from time to time, in
connection with any Stock Option Plan, a stock option granted over shares of
Class A Common Stock to an LLC Employee is duly exercised:

(i)The Corporation shall sell to the Optionee, and the Optionee shall purchase
from the Corporation, for a cash price per share equal to the Value of a share
of Class A Common Stock at the time of the exercise, the number of shares of
Class A Common Stock equal to the quotient of (x) the exercise price payable by
the Optionee in connection with the exercise of such stock option divided by (y)
the Value of a share of Class A Common Stock at the time of such exercise.

(ii)The Corporation shall sell to the Company (or if the Optionee is an employee
of, or other service provider to, a Subsidiary, the Corporation shall sell to
such Subsidiary), and the Company (or such Subsidiary, as applicable) shall
purchase from the Corporation, a number of shares of Class A Common Stock equal
to the excess of (x) the number of shares of Class A Common Stock as to which
such stock option is being exercised over (y) the number of shares of Class A
Common Stock sold pursuant to Section 3.10(b)(i) hereof.  The purchase price per
share of Class A Common Stock for such sale of shares of Class A Common Stock to
the Company (or such Subsidiary) shall be the Value of a share of Class A Common
Stock as of the date of exercise of such stock option.

(iii)The Company shall transfer to the Optionee (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Subsidiary shall
transfer to the Optionee) at no additional cost to such LLC Employee and as
additional compensation (and not a distribution) to such LLC Employee, the
number of shares of Class A Common Stock described in Section 3.10(b)(ii).

(iv)The Corporation shall, as soon as practicable after such exercise, make a
Capital Contribution to the Company in an amount equal to all proceeds received
(from whatever source, but excluding any payment in respect of payroll taxes or
other withholdings) by the Corporation in connection with the exercise of such
stock option.  The Corporation shall receive for such Capital Contribution, a
number of Common Units equal to the number of shares of Class A Common Stock for
which such option was exercised.

(c)Restricted Stock Granted to LLC Employees.  If at any time or from time to
time, in connection with any Equity Plan (other than a Stock Option Plan), any
shares of Class A Common Stock are issued to an LLC Employee (including any
shares of Class A Common Stock that are subject to forfeiture in the event such
LLC Employee terminates his or her employment with the Company or any
Subsidiary) in consideration for services performed for the Company or any
Subsidiary:

(i)The Corporation shall issue such number of shares of Class A Common Stock as
are to be issued to such LLC Employee in accordance with the Equity Plan;

20

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(ii)On the date (such date, the “Vesting Date”) that the Value of such shares is
includible in taxable income of such LLC Employee, the following events will be
deemed to have occurred: (1) the Corporation shall be deemed to have sold such
shares of Class A Common Stock to the Company (or if such LLC Employee is an
employee of, or other service provider to, a Subsidiary, to such Subsidiary) for
a purchase price equal to the Value of such shares of Class A Common Stock, (2)
the Company (or such Subsidiary) shall be deemed to have delivered such shares
of Class A Common Stock to such LLC Employee, (3) the Corporation shall be
deemed to have contributed the purchase price for such shares of Class A Common
Stock to the Company as a Capital Contribution, and (4) in the case where such
LLC Employee is an employee of a Subsidiary, the Company shall be deemed to have
contributed such amount to the capital of the Subsidiary; and

(iii)The Company shall issue to the Corporation on the Vesting Date a number of
Units equal to the number of shares of Class A Common Stock issued under Section
3.10(c)(i) in consideration for a Capital Contribution that the Corporation is
deemed to make to the Company pursuant to clause (3) of Section 3.10(c)(ii)
above.

(d)Future Stock Incentive Plans.  Nothing in this Agreement shall be construed
or applied to preclude or restrain the Corporation from adopting, modifying or
terminating stock incentive plans for the benefit of employees, directors or
other business associates of the Corporation, the Company or any of their
respective Affiliates.  The Members acknowledge and agree that, in the event
that any such plan is adopted, modified or terminated by the Corporation,
amendments to this Section 3.10 may become necessary or advisable and that any
approval or consent to any such amendments requested by the Corporation shall be
deemed granted by the Manager and the Members, as applicable, without the
requirement of any further consent or acknowledgement of any other Member.

(e)Anti-dilution Adjustments.  For all purposes of this Section 3.10, the number
of shares of Class A Common Stock and the corresponding number of Common Units
shall be determined after giving effect to all anti-dilution or similar
adjustments that are applicable, as of the date of exercise or vesting, to the
option, warrant, restricted stock or other equity interest that is being
exercised or becomes vested under the applicable Stock Option Plan or other
Equity Plan and applicable award or grant documentation.

Section 3.11Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan.  Except as may otherwise be provided in this
Article III, all amounts received or deemed received by the Corporation in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the Corporation to effect open market purchases of shares of Class A
Common Stock, or (b) if the Corporation elects instead to issue new shares of
Class A Common Stock with respect to such amounts, shall be contributed by the
Corporation to the Company in exchange for additional Units.  Upon such
contribution, the Company will issue to the Corporation a number of Units equal
to the number of new shares of Class A Common Stock so issued.

21

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Article IV.
DISTRIBUTIONS

Section 4.01Distributions.

(a)Distributable Cash; Other Distributions.  To the extent permitted by
applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of Distributable Cash or other funds or property legally available
therefor in such amounts, at such time and on such terms (including the payment
dates of such Distributions) as the Manager in its sole discretion shall
determine using such record date as the Manager may designate.  All
Distributions made under this Section 4.01 shall be made to the Members as of
the close of business on such record date on a pro rata basis in accordance with
each Member’s Percentage Interest (other than, for the avoidance of doubt, any
distributions made pursuant to Sections 4.01(b)(ii) and (v)) as of the close of
business on such record date; provided, however, that the Manager shall have the
obligation to make Distributions as set forth in Sections 4.01(b) and 14.02;
provided, further, that notwithstanding any other provision herein to the
contrary, no Distributions shall be made to any Member to the extent such
Distribution would render the Company insolvent or violate the Delaware
Act.  For purposes of the foregoing sentence, insolvency means the inability of
the Company to meet its payment obligations when due.  In furtherance of the
foregoing, it is intended that the Manager shall, to the extent permitted by
applicable Law and hereunder, have the right in its sole discretion to make
Distributions of Distributable Cash to the Members pursuant to this Section
4.01(a) in such amounts as shall enable the Corporation to meet its obligations,
including its obligations pursuant to the Tax Receivable Agreement (to the
extent such obligations are not otherwise able to be satisfied as a result of
Tax Distributions required to be made pursuant to Section 4.01(b)).

(b)Tax Distributions.

(i)Subject to Section 4.01(b)(ii), with respect to each Fiscal Year, the Company
shall, to the extent permitted by applicable Law, make cash distributions out of
Distributable Cash (“Tax Distributions”) to each Member in accordance with, and
to the extent of, such Member’s Assumed Tax Liability.  Tax Distributions
pursuant to this Section 4.01(b)(i) shall be estimated by the Company on a
quarterly basis and, to the extent feasible, shall be distributed to the Members
(together with a statement showing the calculation of such Tax Distribution and
an estimate of the Company’s net taxable income allocable to each Member for
such period) on a quarterly basis on April 15th, June 15th, September 15th and
December 15th (or such other dates for which individuals or corporations,
whichever is earlier, are required to make quarterly estimated tax payments for
U.S. federal income tax purposes) (each, a “Quarterly Tax Distribution”);
provided, that the foregoing shall not restrict the Company from making a Tax
Distribution on any other date.  Quarterly Tax Distributions shall take into
account the estimated taxable income or loss of the Company for the Fiscal Year
through the end of the relevant quarterly period.  A final accounting for Tax
Distributions shall be made for each Fiscal Year after the allocation of the
Company’s actual net taxable income or loss has been determined and any
shortfall in the amount of Tax Distributions a Member received for such Fiscal
Year based on such final accounting shall promptly be distributed to such
Member.  For the avoidance of doubt, any excess Tax Distributions a Member
receives with respect to any Fiscal Year shall reduce future Tax Distributions
otherwise required to be made to such Member with respect to any subsequent
Fiscal Year.

22

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(ii)To the extent a Member otherwise would be entitled to receive less than its
Percentage Interest of the aggregate Tax Distributions to be paid pursuant to
this Section 4.01(b) (other than any distributions made pursuant to Section
4.01(b)(v)) on any given date, the Tax Distributions to such Member shall be
increased to ensure that all Distributions made pursuant to this Section 4.01(b)
are made pro rata in accordance with the Members’ respective Percentage
Interests.  If, on the date of a Tax Distribution, there is insufficient
Distributable Cash to distribute to the Members the full aggregate amount of the
Tax Distributions to which such Members would otherwise be entitled,
Distributions pursuant to this Section 4.01(b) shall be made to the Members to
the extent of Distributable Cash in accordance with their respective Assumed Tax
Liabilities and the Company shall make future Tax Distributions as soon as
Distributable Cash becomes available sufficient to distribute each Member’s
Assumed Tax Liability.

(iii)In the event of any audit by, or similar event with, a taxing authority
that affects the calculation of any Member’s Assumed Tax Liability for any
Taxable Year (other than an audit conducted pursuant to the Revised Partnership
Audit Provisions for which no election is made pursuant to Section 6226
thereof), or in the event the Company files an amended tax return, each Member’s
Assumed Tax Liability with respect to such year shall be recalculated by giving
effect to such event (for the avoidance of doubt, taking into account interest
or penalties).  Any shortfall in the amount of Tax Distributions the Members and
former Members received for the relevant Taxable Years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members, except, for the avoidance of doubt,
to the extent Distributions were made to such Members and former Members
pursuant to Section 4.01(a) and this Section 4.01(b) in the relevant Taxable
Years sufficient to cover such shortfall.

(iv)In the case of insufficient Distributable Cash, any Tax Distribution made
pursuant to Section 4.01(b)(ii) in excess of such Member’s pro rata Percentage
Interest shall be treated as an advance (“Tax Advance”) of such amounts, and
shall therefore reduce (without duplication) amounts, otherwise subsequently
distributable to such Member pursuant to Section 4.01(a) or Section 14.02,
provided, that in no event will the Distributions payable to the Corporation in
respect of Units transferred to the Corporation in connection with a Redemption
or Direct Exchange be reduced (as compared to Common Units held by the
Corporation as of the date hereof) as a result of Tax Distributions made to the
transferor (or a predecessor) of such Units prior to their transfer to the
Corporation in connection with the applicable Redemption or Direct Exchange. If
there is a Tax Advance outstanding with respect to a Member who (i) elects to
participate in a Redemption (including, for the avoidance of doubt, any Direct
Exchange) or (ii) transfers Units pursuant to Article X, then such Member shall
indemnify and hold harmless the Company against such Tax Advance and shall be
required to promptly pay the Company (but in all events within thirty (30) days
after the Redemption Date or the date of such Transfer, as the case may be) an
amount of cash equal to the proportionate share of such Tax Advance relating to
its Units subject to the Redemption or Transfer (determined at the time of the
Redemption or Transfer based on the number of Units subject to the Redemption or
Transfer as compared to the number of Units held by such Member immediately
prior to the Redemption or Transfer), provided that, in the case of a Transfer
pursuant to Article X, such Member shall not be required to pay such amount of
cash if the

23

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

transferee agrees to assume the Member’s obligation to repay the Company. The
obligations of each Member pursuant to this Section shall survive the withdrawal
of any Partner or the transfer of any Member’s Units in the Company and shall
apply to any current or former Member.

(v)Notwithstanding the foregoing and anything to the contrary in this Agreement,
a final accounting for distributions under Section 7.2 of the Initial LLC
Agreement in respect of the taxable income of the Company for the portion of the
Fiscal Year of the Company that ends on the closing date of the IPO shall be
made by the Company following the closing date of the IPO and, based on such
final accounting, the Company shall make a distribution to the Pre-IPO Members
(or in the case of any Pre-IPO Member that no longer exists, the successor of
such Pre-IPO Member) in accordance with the applicable terms of the Initial LLC
Agreement to the extent of any shortfall in the amount of distributions the
Pre-IPO Members received prior to the closing date of the IPO under Section 7.2
of the Initial LLC Agreement with respect to taxable income of the Company for
such portion of such Fiscal Year that will be allocated to the Pre-IPO Members
pursuant to Section 706 of the Code.  For the avoidance of doubt, the amount of
distributions to be made pursuant to this Section 4.01(b)(v) shall be calculated
pursuant to Section 7.2 of the Initial LLC Agreement.

Article V.
CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

Section 5.01Capital Accounts.

(a)The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv).  For
this purpose, the Company may (in the discretion of the Manager), upon the
occurrence of the events specified in Treasury Regulation Section
1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in accordance
with the rules of such Treasury Regulation and Treasury Regulation Section
1.704-1(b)(2)(iv)(g) to reflect a revaluation of the Company’s property.

(b)For purposes of computing the amount of any item of income, gain, loss or
deduction with respect to the Company to be allocated pursuant to this Article V
and to be reflected in the Capital Accounts of the Members, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for U.S. federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for this purpose); provided, however, that:

(i)The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B) or Code Section
705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i), without
regard to the fact that such items are not includable in gross income or are not
deductible for U.S. federal income tax purposes.

24

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(ii)If the Book Value of any property of the Company is adjusted pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property.

(iii)Items of income, gain, loss or deduction attributable to the disposition of
property of the Company having a Book Value that differs from its adjusted basis
for tax purposes shall be computed by reference to the Book Value of such
property.

(iv)Items of depreciation, amortization and other cost recovery deductions with
respect to property of the Company having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the property’s
Book Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g).

(v)To the extent an adjustment to the adjusted tax basis of any asset of the
Company pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

Section 5.02Allocations.  Except as otherwise provided in Section 5.03 and
Section 5.04, Net Profits and Net Losses for any Fiscal Year or Fiscal Period
shall be allocated among the Capital Accounts of the Members pro rata in
accordance with their respective Percentage Interests.

Section 5.03Regulatory Allocations.

(a)Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulation Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulation Section 1.704-2(i).  If there is a net decrease during a
Taxable Year in partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(3)), Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to Treasury Regulation
Section 1.704-2(i)(4).

(b)Nonrecourse deductions (as determined according to Treasury Regulation
Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro rata among
the Members in accordance with their Percentage Interests.  Except as otherwise
provided in Section 5.03(a), if there is a net decrease in the Minimum Gain
during any Taxable Year, each Member shall be allocated Profits for such Taxable
Year (and, if necessary, for subsequent Taxable Years) in the amounts and of
such character as determined according to Treasury Regulation Section
1.704-2(f).  This Section 5.03(b) is intended to be a minimum gain chargeback
provision that complies with the requirements of Treasury Regulation Section
1.704-2(f), and shall be interpreted in a manner consistent therewith.

(c)If any Member that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 5.03(a) and 5.03(b) but before
the application of any other provision of this Article V,

25

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

then Profits for such Taxable Year shall be allocated to such Member in
proportion to, and to the extent of, such Adjusted Capital Account
Deficit.  This Section 5.03(c) is intended to be a qualified income offset
provision as described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted in a manner consistent therewith.

(d)If the allocation of Net Losses to a Member as provided in Section 5.02 would
create or increase an Adjusted Capital Account Deficit, there shall be allocated
to such Member only that amount of Losses as will not create or increase an
Adjusted Capital Account Deficit.  The Net Losses that would, absent the
application of the preceding sentence, otherwise be allocated to such Member
shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to this Section 5.03(d).

(e)Profits and Losses described in Section 5.01(b)(v) shall be allocated in a
manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(j), (k) and (m).

(f)The allocations set forth in Section 5.03(a) through and including Section
5.03(e) (the “Regulatory Allocations”) are intended to comply with certain
requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations.  The Regulatory Allocations may not be consistent with the manner
in which the Members intend to allocate Profit and Loss of the Company or make
Distributions.  Accordingly, notwithstanding the other provisions of this
Article V, but subject to the Regulatory Allocations, income, gain, deduction
and loss with respect to the Company shall be reallocated among the Members so
as to eliminate the effect of the Regulatory Allocations and thereby cause the
respective Capital Accounts of the Members to be in the amounts (or as close
thereto as possible) they would have been if Profit and Loss (and such other
items of income, gain, deduction and loss) had been allocated without reference
to the Regulatory Allocations.  In general, the Members anticipate that this
will be accomplished by specially allocating other Profit and Loss (and such
other items of income, gain, deduction and loss) among the Members so that the
net amount of the Regulatory Allocations and such special allocations to each
such Member is zero.  In addition, if in any Fiscal Year or Fiscal Period there
is a decrease in partnership minimum gain, or in partner nonrecourse debt
minimum gain, and application of the minimum gain chargeback requirements set
forth in Section 5.03(a) or Section 5.03(b) would cause a distortion in the
economic arrangement among the Members, the Members may, if they do not expect
that the Company will have sufficient other income to correct such distortion,
request the Internal Revenue Service to waive either or both of such minimum
gain chargeback requirements.  If such request is granted, this Agreement shall
be applied in such instance as if it did not contain such minimum gain
chargeback requirement.

Section 5.04Final Allocations.  Notwithstanding any contrary provision in this
Agreement except Section 5.03, the Manager shall make appropriate adjustments to
allocations of Profits and Losses to (or, if necessary, allocate items of gross
income, gain, loss or deduction of the Company among) the Members upon the
liquidation of the Company (within the meaning of Section 1.704 1(b)(2)(ii)(g)
of the Treasury Regulations), the transfer of substantially all the Units
(whether by sale or exchange or merger) or sale of all or substantially all the
assets of the Company, such that, to the maximum extent possible, the Capital
Accounts of the Members are proportionate to their Percentage Interests.  In
each case, such adjustments or allocations shall occur, to the maximum extent
possible, in the Fiscal Year of the event requiring such adjustments or
allocations.

26

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Section 5.05Tax Allocations.

(a)The income, gains, losses, deductions and credits of the Company will be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
credits among the Members for computing their Capital Accounts; provided that if
any such allocation is not permitted by the Code or other applicable Law, the
Company’s subsequent income, gains, losses, deductions and credits will be
allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.

(b)Items of taxable income, gain, loss and deduction of the Company with respect
to any property contributed to the capital of the Company shall be allocated
among the Members in accordance with Code Section 704(c) so as to take account
of any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its Book Value using the traditional method set
forth in Treasury Regulations Section 1.704-3(b).

(c)If the Book Value of any asset of the Company is adjusted pursuant to Section
5.01(b), including adjustments to the Book Value of any asset of the Company in
connection with the execution of this Agreement, subsequent allocations of items
of taxable income, gain, loss and deduction with respect to such asset shall
take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Book Value using the traditional method set
forth in Treasury Regulations Section 1.704-3(b).

(d)Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members as determined by the Manager taking
into account the principles of Treasury Regulation Section 1.704-1(b)(4)(ii).

(e)For purposes of determining a Member’s share of the Company’s “excess
nonrecourse liabilities” within the meaning of Treasury Regulation Section
1.752-3(a)(3), each Member’s interest in income and gain shall be determined
pursuant to any proper method, as reasonably determined by the Manager;
provided, that each year the Manager shall use its reasonable best efforts
(using in all instances any proper method, including without limitation the
“additional method” described in Treasury Regulation Section 1.752-3(a)(3)) to
allocate a sufficient amount of the excess nonrecourse liabilities to those
Members who would have at the end of the applicable Taxable Year, but for such
allocation, taxable income due to the deemed distribution of money to such
Member pursuant to Section 752(b) of the Code that is in excess of such Member’s
adjusted tax basis in its Units.

(f)Allocations pursuant to this Section 5.05 are solely for purposes of federal,
state and local taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of Profits, Losses,
Distributions or other items of the Company pursuant to any provision of this
Agreement.

Section 5.06Indemnification and Reimbursement for Payments on Behalf of a
Member.  If the Company is obligated to pay any amount to a Governmental Entity
(or otherwise makes a payment to a Governmental Entity) that is specifically
attributable to a Member or a Member’s status as such (including federal income
taxes as a result of obligations of the

27

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Company pursuant to the Revised Partnership Audit Provisions, federal
withholding taxes, state personal property taxes and state unincorporated
business taxes, but excluding payments such as payroll taxes, withholding taxes,
benefits or professional association fees and the like required to be made or
made voluntarily by the Company on behalf of any Member based upon such Member’s
status as an employee of the Company), then such Person shall indemnify the
Company in full for the entire amount paid (including interest, penalties and
related expenses).  The Manager may offset Distributions to which a Person is
otherwise entitled under this Agreement against such Person’s obligation to
indemnify the Company under this Section 5.06.  In addition, notwithstanding
anything to the contrary, each Member agrees that any Cash Settlement such
Member is entitled to receive pursuant to Article XI may be offset by an amount
equal to such Member’s obligation to indemnify the Company under this Section
5.06 and that such Member shall be treated as receiving the full amount of such
Cash Settlement and paying to the Company an amount equal to such obligation.  A
Member’s obligation to make payments to the Company under this Section 5.06
shall survive the transfer or termination of any Member’s interest in any Units
of the Company, the termination of this Agreement and the termination,
dissolution, liquidation and winding up of the Company.  In the event that the
Company has been terminated prior to the date such payment is due, such Member
shall make such payment to the Manager (or its designee), which shall distribute
such funds in accordance with this Agreement.  The Company may pursue and
enforce all rights and remedies it may have against each Member under this
Section 5.06, including instituting a lawsuit to collect such contribution with
interest calculated at a rate per annum equal to the sum of the Base Rate plus
300 basis points (but not in excess of the highest rate per annum permitted by
Law).  Each Member hereby agrees to furnish to the Company such information and
forms as required or reasonably requested in order to comply with any Laws and
regulations governing withholding of tax or in order to claim any reduced rate
of, or exemption from, withholding to which the Member is legally entitled.

Article VI.
MANAGEMENT

Section 6.01Authority of Manager; Officer Delegation.

(a)Except for situations in which the approval of any Member(s) is specifically
required by this Agreement and subject to the provisions of the Stockholders
Agreement or under any mandatory provisions of the Delaware Act, (i) all
management powers over the business and affairs of the Company shall be
exclusively vested in the Corporation, as the sole managing member of the
Company (the Corporation, in such capacity, the “Manager”), (ii) the Manager
shall conduct, direct and exercise full control over all activities of the
Company and (iii) no other Member shall have any right, authority or power to
vote, consent or approve any matter, whether under the Delaware Act, this
Agreement or otherwise.  The Manager shall be the “manager” of the Company for
the purposes of the Delaware Act.  Except as otherwise expressly provided for
herein and subject to the other provisions of this Agreement, the Members hereby
consent to the exercise by the Manager of all such powers and rights conferred
on the Members by the Delaware Act with respect to the management and control of
the Company.  Any vacancies in the position of Manager shall be filled in
accordance with Section 6.04.

28

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(b)Without limiting the authority of the Manager to act on behalf of the
Company, the day-to-day business and operations of the Company shall be overseen
and implemented by officers of the Company (each, an “Officer” and collectively,
the “Officers”), subject to the limitations imposed by the Manager.  An Officer
may, but need not, be a Member.  Each Officer shall be appointed by the Manager
and shall hold office until his or her successor shall be duly designated and
shall qualify or until his or her death or until he or she shall resign or shall
have been removed in the manner hereinafter provided.  Any one Person may hold
more than one office.  Subject to the other provisions of this Agreement
(including in Section 6.07 below), the salaries or other compensation, if any,
of the Officers of the Company shall be fixed from time to time by the
Manager.  The authority and responsibility of the Officers shall be limited to
such duties as the Manager may, from time to time, delegate to them.  All
Officers shall be, and shall be deemed to be, officers and employees of the
Company.  An Officer may also perform one or more roles as an officer of the
Manager.  Any Officer may be removed at any time, with or without cause, by the
Manager.

(c)Subject to the other provisions of this Agreement, the Manager shall have the
power and authority to effectuate the sale, lease, transfer, exchange or other
disposition of any, all or substantially all of the assets of the Company
(including the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Company) or the merger, consolidation, division,
reorganization or other combination of the Company with or into another entity,
for the avoidance of doubt, without the prior consent of any Member or any other
Person being required, subject to the provisions of the Stockholders Agreement.

Section 6.02Actions of the Manager.  The Manager may act through any Officer or
through any other Person or Persons to whom authority and duties have been
delegated pursuant to Section 6.07.

Section 6.03Resignation; No Removal.  The Manager may resign at any time by
giving written notice to the Members; provided, however, such resignation shall
not be effective unless proper provision is made, in compliance with this
Agreement, so that the obligations of the Corporation (or its successor, if
applicable) and any new Manager and the rights of all Members under this
Agreement and applicable Law remain in full force and effect.  Unless otherwise
specified in the notice, the resignation shall take effect upon receipt thereof
by the Members, and the acceptance of the resignation shall not be necessary to
make it effective.  For the avoidance of doubt, the Members have no right under
this Agreement to remove or replace the Manager, except as provided in the
Stockholders Agreement.

Section 6.04Vacancies.  Subject to the provisions of the Stockholders Agreement,
vacancies in the position of Manager occurring for any reason shall be filled by
the Corporation (or, if the Corporation has ceased to exist without any
successor or assign, then by the holders of a majority in interest of the voting
capital stock of the Corporation immediately prior to such cessation).  For the
avoidance of doubt, the Members (other than the Corporation in its capacity as
Manager) have no right under this Agreement to fill any vacancy in the position
of Manager, except as provided in the Stockholders Agreement.

29

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Section 6.05Transactions Between the Company and the Manager.  The Manager may
cause the Company to contract and deal with the Manager, or any Affiliate of the
Manager, provided, that such contracts and dealings (other than contracts and
dealings between the Company and its Subsidiaries) are on terms comparable to
and competitive with those available to the Company from others dealing at arm’s
length or are approved by the Members (other than the Manager and its
Affiliates) and otherwise are permitted by the Credit Agreements.  The Members
hereby approve each of the contracts or agreements between or among the Manager,
the Company and their respective Affiliates entered into on or prior to the date
of this Agreement in accordance with the Initial LLC Agreement or that the board
of managers of the Company or the Corporate Board has approved in connection
with the Recapitalization, the Reorganization or the IPO as of the date of this
Agreement, including, but not limited to, the IPO Common Unit Subscription
Agreement and the FPOS Contribution Agreement.

Section 6.06Reimbursement for Expenses.  The Manager shall not be compensated
for its services as Manager of the Company except as expressly provided in this
Agreement.  The Members acknowledge and agree that, upon consummation of the
IPO, the Manager’s Class A Common Stock will be publicly traded and therefore
the Manager will have access to the public capital markets and that such status
and the services performed by the Manager will inure to the benefit of the
Company and all Members; therefore, the Manager shall be reimbursed by the
Company for any reasonable out-of-pocket expenses incurred on behalf of the
Company, including without limitation all fees, expenses and costs associated
with the IPO and all fees, expenses and costs of being a public company
(including without limitation public reporting obligations, proxy statements,
stockholder meetings, Stock Exchange fees, transfer agent fees, legal fees, SEC
and FINRA filing fees and offering expenses) and maintaining its corporate
existence.  For the avoidance of doubt, the Manager shall not be reimbursed for
any federal, state or local taxes imposed on the Manager or any Subsidiary of
the Manager (other than taxes paid by the Manager on behalf of the Company and
any Subsidiary of the Company but only if the taxes paid were the legal
liability of the Company and/or any Subsidiary of the Company).  In the event
that shares of Class A Common Stock are sold to underwriters in the IPO (or in
any subsequent public offering) at a price per share that is lower than the
price per share for which such shares of Class A Common Stock are sold to the
public in the IPO (or in such subsequent public offering, as applicable) after
taking into account underwriters’ discounts or commissions and brokers’ fees or
commissions (such difference, the “Discount”) (i) the Manager shall be deemed to
have contributed to the Company in exchange for newly issued Common Units the
full amount for which such shares of Class A Common Stock were sold to the
public and (ii) the Company shall be deemed to have paid the Discount as an
expense.  To the extent practicable, expenses incurred by the Manager on behalf
of or for the benefit of the Company shall be billed directly to and paid by the
Company and, if and to the extent any reimbursements to the Manager or any of
its Affiliates by the Company pursuant to this Section 6.06 constitute gross
income to such Person (as opposed to the repayment of advances made by such
Person on behalf of the Company), such amounts shall be treated as “guaranteed
payments” within the meaning of Code Section 707(c) and shall not be treated as
distributions for purposes of computing the Members’ Capital Accounts.

Section 6.07Delegation of Authority.  The Manager (a) may, from time to time,
delegate to one or more Persons such authority and duties as the Manager may
deem advisable, and (b) may assign titles (including, without limitation, chief
executive officer, president, chief

30

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

financial officer, chief operating officer, general counsel, senior vice
president, vice president, secretary, assistant secretary, treasurer or
assistant treasurer) and delegate certain authority and duties to such Persons
which may be amended, restated or otherwise modified from time to time.  Any
number of titles may be held by the same individual.  The salaries or other
compensation, if any, of such agents of the Company shall be fixed from time to
time by the Manager, subject to the other provisions in this Agreement.

Section 6.08Limitation of Liability of Manager.

(a)Except as otherwise provided herein or in an agreement entered into by such
Person and the Company, neither the Manager nor any of the Manager’s Affiliates
or Manager’s officers, employees or other agents shall be liable to the Company,
to any Member that is not the Manager or to any other Person bound by this
Agreement for any act or omission performed or omitted by the Manager in its
capacity as the sole managing member of the Company pursuant to authority
granted to the Manager by this Agreement; provided, however, that, except as
otherwise provided herein, such limitation of liability shall not apply to the
extent the act or omission was attributable to the Manager’s willful misconduct
or knowing violation of Law or for any present or future material breaches of
any representations, warranties or covenants by the Manager or its Affiliates
contained herein or in the Other Agreements with the Company.  The Manager may
exercise any of the powers granted to it by this Agreement and perform any of
the duties imposed upon it hereunder either directly or by or through its
agents, and shall not be responsible for any misconduct or negligence on the
part of any such agent (so long as such agent was selected in good faith and
with reasonable care).  The Manager shall be entitled to rely upon the advice of
legal counsel, independent public accountants and other experts, including
financial advisors, and any act of or failure to act by the Manager in good
faith reliance on such advice shall in no event subject the Manager to liability
to the Company or any Member that is not the Manager.

(b)Whenever this Agreement or any other agreement contemplated herein provides
that the Manager shall act in a manner which is, or provide terms which are,
“fair and reasonable” to the Company or any Member that is not the Manager, the
Manager shall determine such appropriate action or provide such terms
considering, in each case, the relative interests of each party to such
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
United States generally accepted accounting practices or principles,
notwithstanding any other provision of this Agreement or any duty otherwise
existing at Law or in equity.

(c)Subject to the terms of the Stockholders Agreement, whenever in this
Agreement or any other agreement contemplated herein, the Manager is permitted
or required to take any action or to make a decision in its “sole discretion” or
“discretion,” with “complete discretion,” with its “approval” or “consent” or
under a grant of similar authority or latitude, the Manager shall be entitled to
consider such interests and factors as it desires, including its own interests,
and shall, to the fullest extent permitted by applicable Law and notwithstanding
any duty otherwise existing at Law or in equity, have no duty or obligation to
give any consideration to any interest of or factors affecting the Company,
other Members or any other Person.

31

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(d)Whenever in this Agreement the Manager is permitted or required to take any
action or to make a decision in its “good faith” or under another express
standard, the Manager shall act under such express standard and, to the extent
permitted by applicable Law, shall not be subject to any other or different
standards imposed by this Agreement or any other agreement contemplated herein,
notwithstanding any provision of this Agreement or duty otherwise, existing at
Law or in equity, and, notwithstanding anything contained herein to the
contrary, so long as the Manager acts in good faith, the resolution, action or
terms so made, taken or provided by the Manager shall not constitute a breach of
this Agreement or impose liability upon the Manager or any of the Manager’s
Affiliates and shall be deemed approved by all Members.

Section 6.09Investment Company Act.  The Manager shall use its best efforts to
ensure that the Company shall not be subject to registration as an investment
company pursuant to the Investment Company Act.

Article VII.
RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER

Section 7.01Limitation of Liability and Duties of Members.

(a)Except as provided in this Agreement or in the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the Company
and no Member (including without limitation, the Manager) shall be obligated
personally for any such debts, obligations, contracts or liabilities of the
Company solely by reason of being a Member or the Manager (except to the extent
and under the circumstances set forth in any non-waivable provision of the
Delaware Act).  Notwithstanding anything contained herein to the contrary, to
the fullest extent permitted by applicable Law, the failure of the Company to
observe any formalities or requirements relating to the exercise of its powers
or management of its business and affairs under this Agreement or the Delaware
Act shall not be grounds for imposing personal liability on the Members for
liabilities of the Company.

(b)In accordance with the Delaware Act and the laws of the State of Delaware, a
Member may, under certain circumstances, be required to return amounts
previously distributed to such Member.  It is the intent of the Members that no
Distribution to any Member pursuant to Articles IV or XIV shall be deemed a
return of money or other property paid or distributed in violation of the
Delaware Act.  The payment of any such money or Distribution of any such
property to a Member shall be deemed to be a compromise within the meaning of
Section 18-502(b) of the Delaware Act, and, to the fullest extent permitted by
Law, any Member receiving any such money or property shall not be required to
return any such money or property to the Company or any other Person, unless
such distribution was made by the Company to its Members in clerical
error.  However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member
and not of any other Member.

(c)Notwithstanding any other provision of this Agreement (but subject, and
without limitation, to Section 6.08 with respect to the Manager), to the extent
that, at Law or in equity, any Member (other than the Manager in its capacity as
such) (or any Member’s Affiliate or any

32

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

manager, managing member, general partner, director, officer, employee, agent,
fiduciary or trustee of any Member or of any Affiliate of a Member) has duties
(including fiduciary duties) to the Company, to the Manager, to another Member,
to any Person who acquires an interest in a Unit or to any other Person bound by
this Agreement, all such duties (including fiduciary duties) are hereby
eliminated, to the fullest extent permitted by law, and replaced with the duties
or standards expressly set forth herein, if any.  The elimination of duties
(including fiduciary duties) to the Company, the Manager, each of the Members,
each other Person who acquires an interest in a Unit and each other Person bound
by this Agreement and replacement thereof with the duties or standards expressly
set forth herein, if any, are approved by the Company, the Manager, each of the
Members, each other Person who acquires an interest in a Unit and each other
Person bound by this Agreement.

Section 7.02Lack of Authority.  No Member, other than the Manager or a duly
appointed Officer, in each case in its capacity as such, has the authority or
power to act for or on behalf of the Company, to do any act that would be
binding on the Company or to make any expenditure on behalf of the Company.  The
Members hereby consent to the exercise by the Manager of the powers conferred on
them by Law and this Agreement.

Section 7.03No Right of Partition.  No Member, other than the Manager (in its
capacity as such), shall have the right to seek or obtain partition by court
decree or operation of Law of any property of the Company, or the right to own
or use particular or individual assets of the Company.

Section 7.04Indemnification.

(a)Subject to Section 5.06, the Company hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under applicable Law, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), against all
expenses, liabilities and losses (including attorneys’ fees, judgments, fines,
excise taxes or penalties) reasonably incurred or suffered by such Person (or
one or more of such Person’s Affiliates) by reason of the fact that such Person
is or was a Member or an Affiliate thereof (other than as a result of an
ownership interest in the Corporation) or is or was serving as the Manager or a
director, officer, employee or other agent of the Manager, or a director,
manager, Officer, employee or other agent of the Company or is or was serving at
the request of the Company as a manager, officer, director, principal, member,
employee or agent of another corporation, partnership, joint venture, limited
liability company, trust or other enterprise; provided, however, that no
Indemnified Person shall be indemnified for any expenses, liabilities and losses
suffered that are attributable to such Indemnified Person’s or its Affiliates’
willful misconduct or knowing violation of Law or for any present or future
breaches of any representations, warranties or covenants by such Indemnified
Person or its Affiliates contained herein or in Other Agreements with the
Company.  Reasonable expenses, including out-of-pocket attorneys’ fees, incurred
by any such Indemnified Person in defending a proceeding shall be paid by the
Company in advance of the final disposition of such proceeding, including any
appeal therefrom, upon receipt of an undertaking by or on behalf of such
Indemnified Person to repay such amount if it shall ultimately be determined
that such Indemnified Person is not entitled to be indemnified by the Company.

33

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(b)The right to indemnification and the advancement of expenses conferred in
this Section 7.04 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, bylaw, action by the
Manager or otherwise.

(c)The Company shall maintain directors’ and officers’ liability insurance, or
substantially equivalent insurance, at its expense, to protect any Indemnified
Person against any expense, liability or loss described in Section 7.04(a)
whether or not the Company would have the power to indemnify such Indemnified
Person against such expense, liability or loss under the provisions of this
Section 7.04.  The Company shall use its commercially reasonable efforts to
purchase and maintain property, casualty and liability insurance in types and at
levels customary for companies of similar size engaged in similar lines of
business, as determined in good faith by the Manager, and the Company shall use
its commercially reasonable efforts to purchase directors’ and officers’
liability insurance (including employment practices coverage) with a carrier and
in an amount determined necessary or desirable as determined in good faith by
the Manager.

(d)The indemnification and advancement of expenses provided for in this Section
7.04 shall be provided out of and to the extent of Company assets only.  No
Member (unless such Member otherwise agrees in writing or is found in a
non-appealable decision by a court of competent jurisdiction to have personal
liability on account thereof) shall have personal liability on account thereof
or shall be required to make additional Capital Contributions to help satisfy
such indemnity of the Company.  The Company (i) shall be the primary indemnitor
of first resort for such Indemnified Person pursuant to this Section 7.04 and
(ii) shall be fully responsible for the advancement of all expenses and the
payment of all damages or liabilities with respect to such Indemnified Person
which are addressed by this Section 7.04.

(e)If this Section 7.04 or any portion hereof shall be invalidated on any ground
by any court of competent jurisdiction, then the Company shall nevertheless
indemnify and hold harmless each Indemnified Person pursuant to this Section
7.04 to the fullest extent permitted by any applicable portion of this Section
7.04 that shall not have been invalidated and to the fullest extent permitted by
applicable Law.

Section 7.05Members Right to Act.  Subject to the provisions of the Stockholders
Agreement, for matters contained in this Agreement that require the approval of
the Members, the Members shall act through meetings and/or written consents as
follows: the actions contained herein requiring the approval of the Members or
any particular Member or group of Members (as applicable, the “Approving
Members”) may be approved at a meeting called by the Manager or by the Approving
Members holding a majority of the Common Units held by all Approving Members, in
each case, on at least five (5) days’ prior written notice to the other
Approving Members, which notice shall state the purpose or purposes for which
such meeting is being called.  The actions taken by the Approving Members (i.e.,
the approval or disapproval of the applicable matter) at any meeting (as opposed
to by written consent), however called and noticed, shall be as valid as though
taken at a meeting duly held after regular call and notice if (but not until),
either before, at or after the meeting, the Approving Members as to whom it was
improperly held signs a written waiver of notice or a consent to the holding of
such meeting or an approval of the minutes thereof.  Any matter contained herein
requiring the approval of any Approving Members may be taken by written consent,
so long as such consent is signed by Approving Members having not less than the
minimum number of Units that would be necessary

34

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

to authorize or take such action at a meeting at which all Approving Members
were present and voted.  Prompt notice of the action so taken, which shall state
the purpose or purposes for which such consent was obtained and may be delivered
via email, without a meeting shall be given to those Approving Members who have
not consented in writing; provided, however, that the failure to give any such
notice shall not affect the validity of the action taken by such written
consent.  Any action taken pursuant to such written consent of the Approving
Members shall have the same force and effect as if taken by the Approving
Members at a meeting thereof.

Section 7.06Inspection Rights.  The Company shall permit each Member and each of
its designated representatives at such Member’s sole cost and expense to examine
the books and records of the Company or any of its Subsidiaries at the principal
office of the Company or such other location as the Manager shall reasonably
approve during normal business hours and upon reasonable notice for any purpose
reasonably related to such Member’s Units; provided, that the Manager has a
right to keep confidential from the Members certain information in accordance
with Section 18-305 of the Delaware Act.

Article VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

Section 8.01Records and Accounting.  The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide any information, lists and
copies of documents required pursuant to applicable Laws.  All matters
concerning (a) the determination of the relative amount of allocations and
Distributions among the Members pursuant to Articles IV and V and (b) accounting
procedures and determinations, and other determinations not specifically and
expressly provided for by the terms of this Agreement, shall be determined by
the Manager, whose determination shall be final and conclusive as to all of the
Members absent manifest clerical error.

Section 8.02Fiscal Year.  The Fiscal Year of the Company shall end on December
31 of each year or such other date as may be established by the Manager.

Article IX.
TAX MATTERS

Section 9.01Preparation of Tax Returns.  The Manager shall arrange for the
preparation and timely filing of all tax returns required to be filed by the
Company.  The Manager shall use reasonable efforts to furnish, within one
hundred and eighty (180) days of the close of each Taxable Year, to each Member
a completed IRS Schedule K-1 (and any comparable state income tax form) and such
other information as is reasonably requested by such Member relating to the
Company that is necessary for such Member to comply with its tax reporting
obligations.  Subject to the terms and conditions of this Agreement and except
as otherwise provided in this Agreement, in its capacity as Partnership
Representative, the Corporation shall have the authority to prepare the tax
returns of the Company using such permissible methods and elections as it
determines in its reasonable discretion, including without limitation the use of
any permissible method under Section 706 of the Code for purposes of determining
the varying Units of its Members.

35

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Section 9.02Tax Elections.  The Taxable Year shall be the Fiscal Year set forth
in Section 8.02, unless otherwise required by Section 706 of the Code.  The
Company and any eligible Subsidiary shall have in effect an election pursuant to
Section 754 of the Code and shall not thereafter revoke such election.  Each
Member will upon request supply any information reasonably necessary to give
proper effect to any such elections.

Section 9.03Tax Controversies.  The Corporation is hereby designated as the “tax
matters partner” of the Company within the meaning of Section 6231 of the Code
(as in effect prior to repeal of such section pursuant to the Revised
Partnership Audit Provisions) with respect any Taxable Year beginning on or
before December 31, 2017 and the “partnership representative” of the Company as
provided in Section 6223(a) of the Code with respect to any Taxable Year of the
Company beginning after December 31, 2017, and if the “partnership
representative” is an entity, the Corporation is hereby authorized to designate
an individual to be the sole individual through which such entity “partnership
representative” will act (in such capacities, collectively, the “Partnership
Representative”).  The Company and the Members shall cooperate fully with each
other and shall use reasonable best efforts to cause the Corporation (or its
designated individual, as applicable) to become the Partnership Representative
with respect to any taxable period of the Company with respect to which the
statute of limitations has not yet expired, including (as applicable) by filing
certifications pursuant to Treasury Regulations
Section 301.6231(a)(7)-1(d).  The Partnership Representative shall have the
right and obligation to take all actions authorized and required, by the Code
for the Partnership Representative and is authorized and required to represent
the Company (at the Company’s expense) in connection with all examinations of
the Company’s affairs by tax authorities, including any resulting administrative
and judicial proceedings, and to expend Company funds for professional services
reasonably incurred in connection therewith.  Each Member agrees to cooperate
with the Company and the Partnership Representative and to do or refrain from
doing any or all things reasonably requested by the Company or the Partnership
Representative with respect to the conduct of such proceedings.  Without
limiting the generality of the foregoing, with respect to any audit or other
proceeding, the Partnership Representative shall be entitled to cause the
Company (and any of its Subsidiaries) to make any available elections pursuant
to Section 6226 of the Code (and similar provisions of state, local and other
Law), and the Members shall cooperate to the extent reasonably requested by the
Company in connection therewith.  The Company shall reimburse the Partnership
Representative for all reasonable out-of-pocket expenses incurred by the
Partnership Representative, including reasonable fees of any professional
attorneys, in carrying out its duties as the Partnership Representative.  The
provisions of this Section 9.03 shall survive the transfer or termination of any
Member’s interest in any Units of the Company, the termination of this Agreement
and the termination of the Company, and shall remain binding on each Member for
the period of time necessary to resolve all tax matters relating to the Company.

Article X.
RESTRICTIONS ON TRANSFER OF UNITS; CERTAIN TRANSACTIONS

Section 10.01Transfers by Members.  No holder of Units shall Transfer any
interest in any Units, except Transfers (a) pursuant to and in accordance with
Sections 10.02 and 10.09 or (b) approved in advance and in writing by the
Manager, in the case of Transfers by any Member other than the Manager, or (c)
in the case of Transfers by the Manager, to any Person who

36

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

succeeds to the Manager in accordance with Section 6.04.  Notwithstanding the
foregoing, “Transfer” shall not include (i) an event that terminates the
existence of a Member for income tax purposes (including, without limitation, a
change in entity classification of a Member under Treasury Regulations Section
301.7701-3, a sale of assets by, or liquidation of, a Member pursuant to an
election under Code Sections 336 or 338, or merger, severance, or allocation
within a trust or among sub-trusts of a trust that is a Member), but that does
not terminate the existence of such Member under applicable state Law (or, in
the case of a trust that is a Member, does not terminate the trusteeship of the
fiduciaries under such trust with respect to all the Units of such trust that is
a Member) or (ii) any indirect Transfer of Units held by the Manager by virtue
of any Transfer of Equity Securities in the Corporation.

Section 10.02Permitted Transfers.  The restrictions contained in Section 10.01
shall not apply to any of the following (each, a “Permitted Transfer” and each
transferee, a “Permitted Transferee”): (i)(A) a Transfer pursuant to a
Redemption or Direct Exchange in accordance with Article XI hereof or (B) a
Transfer by a Member to the Corporation or any of its Subsidiaries (including,
for the avoidance of doubt, pursuant to the FPOS Contribution Agreement), (ii) a
Transfer to an Affiliate of such Member, (iii) a Permitted Pledge or (iv) a
Transfer to a Person to whom such Pledged Units have been pledged as a result of
a foreclosure on such Pledged Units; provided, however, that (x) the
restrictions contained in this Agreement will continue to apply to Units after
any Permitted Transfer of such Units, (y) in the case of the foregoing clause
(ii), the Permitted Transferees of the Units so Transferred shall agree in
writing to be bound by the provisions of this Agreement, and prior to such
Transfer the transferor will deliver a written notice to the Company and the
Members, which notice will disclose in reasonable detail the identity of the
proposed Permitted Transferee and (z) in the case of the foregoing clause (iv),
upon such Transfer, such Pledged Units shall automatically be exchanged for
Class A Common Stock, the transferor shall then automatically cease to be a
Member of the Company with respect to such Pledged Units, and any shares of
Class B Stock (together with any Corresponding Rights) corresponding to such
Pledged Units shall be canceled and retired (including, in the case of the
Searchlight Member, any such shares of Class B Stock held by a Searchlight
Related Party), in each case, with the provisions of Article XI applying to such
Transfer mutatis mutandis (applied for this purpose as if the Corporation had
delivered an Election Notice that specified a Share Settlement with respect to
such Redemption, and with the applicable Redemption Date occurring on the date
of such Transfer) such that, for the avoidance of doubt, a Permitted Transferee
described in clause (iv) shall not take ownership of such Units or shares of
Class B Stock (and shall not become a Member hereunder), and instead shall take
ownership of the applicable shares of Class A Common Stock.  In the case of a
Permitted Transfer of any Common Units by any Member that is authorized to hold
Class B Stock in accordance with the Corporation’s certificate of incorporation
to a Permitted Transferee in accordance with this Section 10.02, such Member (or
any subsequent Permitted Transferee of such Member) shall also transfer a number
of shares of Class B Stock equal to the number of Common Units that were
transferred by such Member (or subsequent Permitted Transferee) in the
transaction to such Permitted Transferee; provided, that, in the case of the
Searchlight Member (or its subsequent Permitted Transferees), the foregoing
obligation to transfer shares of Class B Stock shall be deemed satisfied so long
as the SL Collective Registered Owner Requirement (as defined in the
Corporation’s certificate of incorporation) remains satisfied immediately
following consummation of such Permitted Transfer.  All Permitted Transfers are
subject to the additional limitations set forth in Section 10.07(b).

37

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Section 10.03Restricted Units Legend.  The Units have not been registered under
the Securities Act and, therefore, in addition to the other restrictions on
Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or if an exemption from such registration is
then available with respect to such sale.  To the extent such Units have been
certificated, each certificate evidencing Units and each certificate issued in
exchange for or upon the Transfer of any Units shall be stamped or otherwise
imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED ON JUNE 4, 2020, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE SIXTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF SHIFT4 PAYMENTS, LLC, AS MAY BE AMENDED,
RESTATED, AMENDED AND RESTATED, OR OTHERWISE MODIFIED FROM TIME TO TIME, AND
SHIFT4 PAYMENTS, LLC RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH
SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY
TRANSFER.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY SHIFT4 PAYMENTS, LLC
TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

The Company shall imprint such legend on certificates (if any) evidencing
Units.  The legend set forth above shall be removed from the certificates (if
any) evidencing any Units which cease to be Units in accordance with the
definition thereof.

Section 10.04Transfer.  Prior to Transferring any Units (other than in
connection with a Redemption or Direct Exchange in accordance with Article XI or
a Transfer pursuant to clauses (iii) or (iv) of Section 10.02), the Transferring
holder of Units shall cause the prospective Permitted Transferee to be bound by
this Agreement and any other agreements executed by the holders of Units and
relating to such Units in the aggregate to which the transferor was a party,
including without limitation the Stockholders Agreement (collectively, the
“Other Agreements”) by executing and delivering to the Company a duly executed
Joinder and counterparts of this Agreement and any applicable Other Agreements.

Section 10.05Assignee’s Rights.

(a)The Transfer of a Unit in accordance with this Agreement shall be effective
as of the date of its assignment (assuming compliance with all of the conditions
to such Transfer set forth herein), and such Transfer shall be shown on the
books and records of the Company.  Profits, Losses and other items of the
Company shall be allocated between the transferor and the transferee according
to Code Section 706, using any permissible method as determined in the
reasonable

38

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

discretion of the Manager.  Distributions made before the effective date of such
Transfer shall be paid to the transferor, and Distributions made on or after
such date shall be paid to the Assignee.

(b)Unless and until an Assignee becomes a Member pursuant to Article XII, the
Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable Law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided, however, that, without relieving
the Transferring Member from any such limitations or obligations as more fully
described in Section 10.06, such Assignee shall be bound by any limitations and
obligations of a Member contained herein that a Member would be bound on account
of the Assignee’s Units (including the obligation to make Capital Contributions
on account of such Units).

Section 10.06Assignor’s Rights and Obligations.  Any Member who shall Transfer
any Unit in a manner in accordance with this Agreement shall cease to be a
Member with respect to such Units and shall no longer have any rights or
privileges, or, except as set forth in this Section 10.06 and with respect to
any Tax Advance under Section 4.01(b)(iv), duties, liabilities or obligations,
of a Member with respect to such Units or other interest (it being understood,
however, that the applicable provisions of Sections 6.08 and 7.04 shall continue
to inure to such Person’s benefit), except that unless and until the Assignee
(if not already a Member) is admitted as a Substituted Member in accordance with
the provisions of Article XII (the “Admission Date”), (i) such assigning Member
shall retain all of the duties, liabilities and obligations of a Member with
respect to such Units, and (ii) the Manager may, in its sole discretion,
reinstate all or any portion of the rights and privileges of such Member with
respect to such Units for any period of time prior to the Admission
Date.  Nothing contained herein shall relieve any Member who Transfers any Units
in the Company from any liability of such Member to the Company with respect to
such Units that may exist as of the Admission Date or that is otherwise
specified in the Delaware Act or for any liability to the Company or any other
Person for any materially false statement made by such Member (in its capacity
as such) or for any present or future breaches of any representations,
warranties or covenants by such Member (in its capacity as such) contained
herein or in the Other Agreements with the Company.

Section 10.07Overriding Provisions.

(a)Any Transfer or attempted Transfer of any Units in violation of this
Agreement (including any prohibited indirect Transfers) shall be null and void
ab initio, and the provisions of Sections 10.05 and 10.06 shall not apply to any
such Transfers.  For the avoidance of doubt, any Person to whom a Transfer is
made or attempted in violation of this Agreement shall not become a Member and
shall not have any other rights in or with respect to any rights of a Member of
the Company with respect to the applicable Units.  The approval of any Transfer
in any one or more instances shall not limit or waive the requirement for such
approval in any other or future instance.  The Manager shall promptly amend the
Schedule of Members to reflect any Permitted Transfer pursuant to this Article
X.

39

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(b)Notwithstanding anything contained herein to the contrary (including, for the
avoidance of doubt, the provisions of Section 10.01 and Article XI and Article
XII), in no event shall any Member Transfer any Units to the extent such
Transfer would:

(i)result in the violation of the Securities Act, or any other applicable
federal, state or foreign Laws;

(ii)cause an assignment under the Investment Company Act;

(iii)in the reasonable determination of the Manager, be a violation of or a
default (or an event that, with notice or the lapse of time or both, would
constitute a default) under, or result in an acceleration of any obligation
under any Credit Agreement to which the Company or the Manager is a party;
provided that the payee or creditor to whom the Company or the Manager owes such
obligation is not an Affiliate of the Company or the Manager;

(iv)be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority of age under applicable Law (excluding trusts for
the benefit of minors);

(v)cause the Company to be treated as a “publicly traded partnership” or to be
taxed as a corporation pursuant to Section 7704 of the Code or any successor
provision thereto under the Code; or

(vi)result in the Company having more than one hundred (100) partners, within
the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined pursuant
to the rules of Treasury Regulations Section 1.7704-1(h)(3)).

(c)Notwithstanding anything contained herein to the contrary, in no event shall
any Member that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code Transfer any Units, unless such Member and the
transferee have delivered to the Company, in respect of the relevant Transfer,
written evidence that all required withholding under Section 1446(f) of the Code
will have been done and duly remitted to the applicable taxing authority or duly
executed certifications (prepared in accordance with the applicable Treasury
Regulations or other authorities) of an exemption from such withholding.

Section 10.08Spousal Consent.  In connection with the execution and delivery of
this Agreement, any Member who is a natural person will deliver to the Company
an executed consent from such Member’s spouse (if any) in the form of Exhibit
B-1 attached hereto or a Member’s spouse confirmation of separate property in
the form of Exhibit B-2 attached hereto.  If, at any time subsequent to the date
of this Agreement such Member becomes legally married (whether in the first
instance or to a different spouse), such Member shall cause his or her spouse to
execute and deliver to the Company a consent in the form of Exhibit B-1 or
Exhibit B-2 attached hereto.  Such Member’s non-delivery to the Company of an
executed consent in the form of Exhibit B-1 or Exhibit B-2 at any time shall
constitute such Member’s continuing representation and warranty that such Member
is not legally married as of such date.

40

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Section 10.09Certain Transactions with respect to the Corporation.

(a)In connection with a Change of Control Transaction, the Manager shall have
the right, in its sole discretion, to require each Member to effect a Redemption
of all or a portion of such Member’s Units together with an equal number of
shares of Class B Stock (including, in the case of the Searchlight Member, any
such shares of Class B Stock held by the Searchlight Related Parties), pursuant
to which such Units and such shares of Class B Stock will be exchanged for
shares of Class A Common Stock (or economically equivalent cash or securities of
a successor entity), mutatis mutandis, in accordance with the Redemption
provisions of Article XI (applied for this purpose as if the Corporation had
delivered an Election Notice that specified a Share Settlement with respect to
such Redemption) and otherwise in accordance with this Section 10.09(a).  Any
such Redemption pursuant to this Section 10.09(a) shall be effective immediately
prior to the consummation of such Change of Control Transaction (and, for the
avoidance of doubt, shall be contingent upon the consummation of such Change of
Control Transaction and shall not be effective if such Change of Control
Transaction is not consummated) (the date of such Redemption pursuant to this
Section 10.09(a), the “Change of Control Date”).  From and after the Change of
Control Date, (i) the Units and any shares of Class B Stock subject to such
Redemption shall be deemed to be transferred to the Corporation on the Change of
Control Date and (ii) each such Member (or, in the case of the Searchlight
Member, any applicable Searchlight Related Party) shall cease to have any rights
with respect to the Units and any shares of Class B Stock subject to such
Redemption (other than the right to receive shares of Class A Common Stock (or
economically equivalent cash or equity securities in a successor entity)
pursuant to such Redemption).  In the event the Manager desires to initiate the
provisions of this Section 10.09, the Manager shall provide written notice of an
expected Change of Control Transaction to all Members within the earlier of (x)
five (5) Business Days following the execution of an agreement with respect to
such Change of Control Transaction and (y) ten (10) Business Days before the
proposed date upon which the contemplated Change of Control Transaction is to be
effected, including in such notice such information as may reasonably describe
Change of Control transaction, subject to Law, including the date of execution
of such agreement or such proposed effective date, as applicable, the amount and
types of consideration to be paid for shares of Class A Common Stock in the
Change of Control Transaction and any election with respect to types of
consideration that a holder of shares of Class A Common Stock, as applicable,
shall be entitled to make in connection with a Change of Control Transaction
(which election shall be available to each Member on the same terms as holders
of shares of Class A Common Stock).  Following delivery of such notice and on or
prior to the Change of Control Date, the Members shall take all actions
reasonably requested by the Corporation to effect such Redemption, including
taking any action and delivering any document required pursuant to this Section
10.09(a) to effect such Redemption.

(b)In the event that a tender offer, share exchange offer, issuer bid, take-over
bid, recapitalization, or similar transaction with respect to Class A Common
Stock (a “Pubco Offer”) is proposed by the Corporation or is proposed to the
Corporation or its stockholders and approved by the Corporate Board or is
otherwise effected or to be effected with the consent or approval of the
Corporate Board, the Manager shall provide written notice of the Pubco Offer to
all Members within the earlier of (i) five (5) Business Days following the
execution of an agreement (if applicable) with respect to, or the commencement
of (if applicable), such Pubco Offer and (ii) ten (10) Business Days before the
proposed date upon which the Pubco Offer is to be effected, including in such
notice such information as may reasonably describe the Pubco Offer, subject to

41

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Law, including the date of execution of such agreement (if applicable) or of
such commencement (if applicable), the material terms of such Pubco Offer,
including the amount and types of consideration to be received by holders of
shares of Class A Common Stock in the Pubco Offer, any election with respect to
types of consideration that a holder of shares of Class A Common Stock, as
applicable, shall be entitled to make in connection with such Pubco Offer, and
the number of Units (and the corresponding shares of Class B Stock) held by such
Member (including, in the case of the Searchlight Member, any such shares of
Class B Stock held by Searchlight Related Parties) that is applicable to such
Pubco Offer.  The Members (other than the Manager) shall be permitted to
participate in such Pubco Offer by delivering a written notice of participation
that is effective immediately prior to the consummation of such Pubco Offer (and
that is contingent upon consummation of such offer), and shall include such
information necessary for consummation of such offer as requested by the
Corporation.  In the case of any Pubco Offer that was initially proposed by the
Corporation, the Corporation shall use reasonable best efforts to enable and
permit the Members (other than the Manager) to participate in such transaction
to the same extent or on an economically equivalent basis as the holders of
shares of Class A Common Stock, and to enable such Members to participate in
such transaction without being required to exchange Units or shares of Class B
Stock in connection therewith.  For the avoidance of doubt, in no event shall
Common Unitholders be entitled to receive in such Pubco Offer aggregate
consideration for each Common Unit that is greater than the consideration
payable in respect of each share of Class A Common Stock in connection with a
Pubco Offer (it being understood that payments under or in respect of the Tax
Receivable Agreement shall not be considered part of any such consideration).

(c)In the event that a transaction or proposed transaction constitutes both a
Change of Control Transaction and a Pubco Offer, the provisions of Section
10.09(a) shall take precedence over the provisions of Section 10.09(b) with
respect to such transaction, and the provisions of Section 10.09(b) shall be
subordinate to provisions of Section 10.09(a), and may only be triggered if the
Manager elects to waive the provisions of Section 10.09(a).

Article XI.
REDEMPTION AND DIRECT EXCHANGE RIGHTS

Section 11.01Redemption Right of a Member.

(a)Each Member (other than the Corporation and its Subsidiaries) shall be
entitled to cause the Company to redeem (a “Redemption”) its Common Units
(excluding, for the avoidance of doubt, any Common Units that are subject to
vesting conditions or subject to Transfer limitations pursuant to this
Agreement) in whole or in part (the “Redemption Right”) at any time and from
time to time following the waiver or expiration of any contractual lock-up
period relating to the shares of the Corporation that may be applicable to such
Member.  A Member desiring to exercise its Redemption Right (each, a “Redeeming
Member”) shall exercise such right by giving written notice (the “Redemption
Notice”) to the Company with a copy to the Corporation.  The Redemption Notice
shall specify the number of Common Units (the “Redeemed Units”) that the
Redeeming Member intends to have the Company redeem and a date, not less than
three (3) Business Days nor more than ten (10) Business Days after delivery of
such Redemption Notice (unless and to the extent that the Manager in its sole
discretion agrees in writing to waive such time periods), on which exercise of
the Redemption Right shall be completed (the “Redemption Date”); provided, that
the Company, the Corporation and the Redeeming Member may change the

42

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

number of Redeemed Units and/or the Redemption Date specified in such Redemption
Notice to another number and/or date by mutual agreement signed in writing by
each of them; provided, further, that in the event the Corporation elects a
Share Settlement, the Redemption may be conditioned (including as to timing) by
the Redeeming Member on the closing of an underwritten distribution of the
shares of Class A Common Stock that may be issued in connection with such
proposed Redemption.  Subject to Section 11.03 and unless the Redeeming Member
timely has delivered a Retraction Notice as provided in Section 11.01(c) or has
revoked or delayed a Redemption as provided in Section 11.01(d), on the
Redemption Date (to be effective immediately prior to the close of business on
the Redemption Date):

(i)the Redeeming Member shall (or in the case of the Searchlight Member with
respect to clause (y) below, cause the applicable Searchlight Related Parties
to) Transfer and surrender, free and clear of all liens and encumbrances (x) the
Redeemed Units to the Company (including any certificates representing the
Redeemed Units if they are certificated), and (y) a number of shares of Class B
Stock (together with any Corresponding Rights) equal to the number of Redeemed
Units to the Corporation, to the extent applicable;

(ii)the Company shall (x) cancel the Redeemed Units, (y) transfer to the
Redeeming Member the consideration to which the Redeeming Member is entitled
under Section 11.01(d), and (z) if the Units are certificated, issue to the
Redeeming Member a certificate for a number of Common Units equal to the
difference (if any) between the number of Common Units evidenced by the
certificate surrendered by the Redeeming Member pursuant to clause (i) of this
Section 11.01(a) and the Redeemed Units; and

(iii)the Corporation shall cancel and retire for no consideration the shares of
Class B Stock (together with any Corresponding Rights) that were Transferred to
the Corporation pursuant to Section 11.01(a)(i)(y) above.

(b)The Corporation shall have the option (as determined solely by its
independent directors (within the meaning of the rules of the Stock Exchange)
who are disinterested) as provided in Section 11.02 and subject to Section
11.01(e) to elect to have the Redeemed Units be redeemed in consideration for
either a Share Settlement or a Cash Settlement.  The Corporation shall give
written notice (the “Election Notice”) to the Company (with a copy to the
Redeeming Member) of such election within three (3) Business Days of receiving
the Redemption Notice; provided, that if the Corporation does not timely deliver
an Election Notice, the Corporation shall be deemed to have elected the Share
Settlement method (subject to the limitations set forth above).

(c)In the event the Corporation elects the Cash Settlement in connection with a
Redemption, the Redeeming Member may retract its Redemption Notice by giving
written notice (the “Retraction Notice”) to the Company (with a copy to the
Corporation) within three (3) Business Days of delivery of the Election
Notice.  The timely delivery of a Retraction Notice shall terminate all of the
Redeeming Member’s, the Company’s and the Corporation’s rights and obligations
under this Section 11.01 arising from the Redemption Notice.

43

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(d)In the event the Corporation elects a Share Settlement in connection with a
Redemption, a Redeeming Member shall be entitled to revoke its Redemption Notice
or delay the consummation of a Redemption if any of the following conditions
exists:

(i)any registration statement pursuant to which the resale of the Class A Common
Stock to be registered for such Redeeming Member at or immediately following the
consummation of the Redemption shall have ceased to be effective pursuant to any
action or inaction by the SEC or no such resale registration statement has yet
become effective;

(ii)the Corporation shall have failed to cause any related prospectus to be
supplemented by any required prospectus supplement necessary to effect such
Redemption;

(iii)the Corporation shall have exercised its right to defer, delay or suspend
the filing or effectiveness of a registration statement and such deferral, delay
or suspension shall affect the ability of such Redeeming Member to have its
Class A Common Stock registered at or immediately following the consummation of
the Redemption;

(iv)the Redeeming Member is in possession of any material non-public information
concerning the Corporation, the receipt of which results in such Redeeming
Member being prohibited or restricted from selling Class A Common Stock at or
immediately following the Redemption without disclosure of such information (and
the Corporation does not permit disclosure of such information);

(v)any stop order relating to the registration statement pursuant to which the
Class A Common Stock was to be registered by such Redeeming Member at or
immediately following the Redemption shall have been issued by the SEC;

(vi)there shall have occurred a material disruption in the securities markets
generally or in the market or markets in which the Class A Common Stock is then
traded;

(vii)there shall be in effect an injunction, a restraining order or a decree of
any nature of any Governmental Entity that restrains or prohibits the
Redemption;

(viii)the Corporation shall have failed to comply in all material respects with
its obligations under the Registration Rights Agreement, and such failure shall
have affected the ability of such Redeeming Member to consummate the resale of
Class A Common Stock to be received upon such Redemption pursuant to an
effective registration statement; or

(ix)the Redemption Date would occur three (3) Business Days or less prior to, or
during, a Black-Out Period.

If a Redeeming Member delays the consummation of a Redemption pursuant to this
Section 11.01(d), the Redemption Date shall occur on the fifth (5th) Business
Day following the date on which the condition(s) giving rise to such delay cease
to exist (or such earlier day as the Corporation, the Company and such Redeeming
Member may agree in writing).

44

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(e)The number of shares of Class A Common Stock (or Redeemed Units Equivalent,
if applicable) (together with any Corresponding Rights) applicable to any Share
Settlement or Cash Settlement shall not be adjusted on account of any
Distributions previously made with respect to the Redeemed Units or dividends
previously paid with respect to Class A Common Stock; provided, however, that if
a Redeeming Member causes the Company to redeem Redeemed Units and the
Redemption Date occurs subsequent to the record date for any Distribution with
respect to the Redeemed Units but prior to payment of such Distribution, the
Redeeming Member shall be entitled to receive such Distribution with respect to
the Redeemed Units on the date that it is made notwithstanding that the
Redeeming Member Transferred and surrendered the Redeemed Units to the Company
prior to such date; provided, further, however, that a Redeeming Member shall be
entitled to receive any and all Tax Distributions that such Redeeming Member
otherwise would have received in respect of income allocated to such Member for
the portion of any Fiscal Year irrespective of whether such Tax Distribution(s)
are declared or made after the Redemption Date.  For the avoidance of doubt,
notwithstanding the foregoing, it is intended that following a complete
redemption of any Redeeming Member, the Redeeming Member shall terminate as a
partner in the Company for U.S. federal income tax purposes as of the applicable
Redemption Date, and any Tax Distribution made thereafter shall be treated as
having been made to such Redeeming Member in respect of their interest in the
Company prior to such Redemption Date.

(f)In the case of a Share Settlement, in the event a reclassification or other
similar transaction occurs following delivery of a Redemption Notice, but prior
to the Redemption Date, as a result of which shares of Class A Common Stock are
converted into another security, then a Redeeming Member shall be entitled to
receive the amount of such other security (and, if applicable, any Corresponding
Rights) that the Redeeming Member would have received if such Redemption Right
had been exercised and the Redemption Date had occurred immediately prior to the
record date of such reclassification or other similar transaction.

Section 11.02Election and Contribution of the Corporation.  Unless the Redeeming
Member has timely delivered a Retraction Notice as provided in Section 11.01(c),
or has revoked or delayed a Redemption as provided in Section 11.01(d), on the
Redemption Date (to be effective immediately prior to the close of business on
the Redemption Date) (i) the Corporation shall make a Capital Contribution to
the Company (in the form of the Share Settlement or the Cash Settlement, as
determined by the Corporation in accordance with Section 11.01(b)), and (ii) in
the event of a Share Settlement, the Company shall issue to the Corporation a
number of Common Units equal to the number of Redeemed Units surrendered by the
Redeeming Member.  Notwithstanding any other provisions of this Agreement to the
contrary, in the event that the Corporation elects a Cash Settlement, the
Corporation shall only be obligated to contribute to the Company an amount in
respect of such Cash Settlement equal to the Redeemed Units Equivalent with
respect to such Cash Settlement, which in no event shall exceed the amount
actually paid by the Company to the Redeeming Member as the Cash
Settlement.  The timely delivery of a Retraction Notice shall terminate all of
the Company’s and the Corporation’s rights and obligations under this Section
11.02 arising from the Redemption Notice.

45

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Section 11.03Direct Exchange Right of the Corporation.

(a)Notwithstanding anything to the contrary in this Article XI (save for the
limitations set forth in Section 11.01(b) regarding the Corporation’s option to
select the Share Settlement or the Cash Settlement, and without limitation to
the rights of the Members under Section 11.01, including the right to revoke a
Redemption Notice), the Corporation may, in its sole and absolute discretion (as
determined solely by its independent directors (within the meaning of the rules
of the Stock Exchange) who are disinterested) (subject to the limitations set
forth on such discretion in Section 11.01(b)), elect to effect on the Redemption
Date the exchange of Redeemed Units for the Share Settlement or the Cash
Settlement, as the case may be, through a direct exchange of such Redeemed Units
and the Share Settlement or the Cash Settlement, as applicable, between the
Redeeming Member and the Corporation (a “Direct Exchange”) (rather than
contributing the Share Settlement or the Cash Settlement, as the case may be, to
the Company in accordance with Section 11.02 for purposes of the Company
redeeming the Redeemed Units from the Redeeming Member in consideration of the
Share Settlement or the Cash Settlement, as applicable).  Upon such Direct
Exchange pursuant to this Section 11.03, the Corporation shall acquire the
Redeemed Units and shall be treated for all purposes of this Agreement as the
owner of such Units.

(b)The Corporation may, at any time prior to a Redemption Date (including after
delivery of an Election Notice pursuant to Section 11.01(b)), deliver written
notice (an “Exchange Election Notice”) to the Company and the Redeeming Member
setting forth its election to exercise its right to consummate a Direct
Exchange; provided, that such election is subject to the limitations set forth
in Section 11.01(b) and does not unreasonably prejudice the ability of the
parties to consummate a Redemption or Direct Exchange on the Redemption
Date.  An Exchange Election Notice may be revoked by the Corporation at any
time; provided, that any such revocation does not unreasonably prejudice the
ability of the parties to consummate a Redemption or Direct Exchange on the
Redemption Date.  The right to consummate a Direct Exchange in all events shall
be exercisable for all of the Redeemed Units that would have otherwise been
subject to a Redemption.

(c)Except as otherwise provided by this Section 11.03, a Direct Exchange shall
be consummated pursuant to the same timeframe as the relevant Redemption would
have been consummated if the Corporation had not delivered an Exchange Election
Notice and as follows:

(i)the Redeeming Member shall (or in the case of the Searchlight Member with
respect to clause (y) below, cause the applicable Searchlight Related Parties
to) transfer and surrender, free and clear of all liens and encumbrances (x) the
Redeemed Units and (y) a number of shares of Class B Stock (together with any
Corresponding Rights) equal to the number of Redeemed Units, to the extent
applicable, in each case, to the Corporation;

(ii)the Corporation shall (x) pay to the Redeeming Member the Share Settlement
or the Cash Settlement, as applicable, and (y) cancel and retire for no
consideration the shares of Class B Stock (together with any Corresponding
Rights) that were Transferred to the Corporation pursuant to Section
11.03(c)(i)(y) above; and

46

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(iii)the Company shall (x) register the Corporation as the owner of the Redeemed
Units and (y) if the Units are certificated, issue to the Redeeming Member a
certificate for a number of Common Units equal to the difference (if any)
between the number of Common Units evidenced by the certificate surrendered by
the Redeeming Member pursuant to Section 11.03(c)(i)(x) and the Redeemed Units,
and issue to the Corporation a certificate for the number of Redeemed Units.

Section 11.04Reservation of shares of Class A Common Stock; Listing; Certificate
of the Corporation.  At all times the Corporation shall reserve and keep
available out of its authorized but unissued Class A Common Stock, solely for
the purpose of issuance upon a Share Settlement in connection with a Redemption
or Direct Exchange, such number of shares of Class A Common Stock as shall be
issuable upon any such Share Settlement pursuant to a Redemption or Direct
Exchange; provided that nothing contained herein shall be construed to preclude
the Corporation from satisfying its obligations in respect of any such Share
Settlement pursuant to a Redemption or Direct Exchange by delivery of purchased
Class A Common Stock (which may or may not be held in the treasury of the
Corporation) or by way of Cash Settlement.  The Corporation shall deliver Class
A Common Stock that has been registered under the Securities Act with respect to
any Share Settlement pursuant to a Redemption or Direct Exchange to the extent a
registration statement is effective and available with respect to such
shares.  The Corporation shall use its commercially reasonable efforts to list
the Class A Common Stock required to be delivered upon any such Share Settlement
pursuant to a Redemption or Direct Exchange prior to such delivery upon each
national securities exchange upon which the outstanding shares of Class A Common
Stock are listed at the time of such Share Settlement pursuant to a Redemption
or Direct Exchange (it being understood that any such shares may be subject to
transfer restrictions under applicable securities Laws).  The Corporation
covenants that all shares of Class A Common Stock issued in connection with a
Share Settlement pursuant to a Redemption or Direct Exchange will, upon
issuance, be validly issued, fully paid and non-assessable.  The provisions of
this Article XI shall be interpreted and applied in a manner consistent with any
corresponding provisions of the Corporation’s certificate of incorporation (if
any).

Section 11.05Effect of Exercise of Redemption or Direct Exchange.  This
Agreement shall continue notwithstanding the consummation of a Redemption or
Direct Exchange by a Member and all rights set forth herein shall continue in
effect with respect to the remaining Members and, to the extent the Redeeming
Member has a remaining Unit following such Redemption or Direct Exchange, the
Redeeming Member.  No Redemption or Direct Exchange shall relieve a Redeeming
Member of any prior breach of this Agreement by such Redeeming Member or of any
obligations with respect to a Tax Advance under Section 4.01(b)(iv).

Section 11.06Tax Treatment.  Unless otherwise required by applicable Law, the
parties hereto acknowledge and agree that a Redemption or a Direct Exchange, as
the case may be, shall be treated as a direct exchange between the Corporation
and the Redeeming Member for U.S. federal and applicable state and local income
tax purposes.

47

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Article XII.
ADMISSION OF MEMBERS

Section 12.01Substituted Members.  Subject to the provisions of Article X
hereof, in connection with the Permitted Transfer of a Unit hereunder, the
Permitted Transferee shall become a Substituted Member on the effective date of
such Transfer, which effective date shall not be earlier than the date of
compliance with the conditions to such Transfer, and such admission shall be
shown on the books and records of the Company, including the Schedule of
Members.

Section 12.02Additional Members.  Subject to the provisions of Article X hereof,
any Person that is not a Member as of the Effective Date may be admitted to the
Company as an additional Member (any such Person, an “Additional Member”) only
upon furnishing to the Manager (a) duly executed Joinder and counterparts to any
applicable Other Agreements and (b) such other documents or instruments as may
be reasonably necessary or appropriate to effect such Person’s admission as a
Member (including entering into such documents as may reasonably be requested by
the Manager).  Such admission shall become effective on the date on which the
Manager determines in its sole discretion that such conditions have been
satisfied and when any such admission is shown on the books and records of the
Company, including the Schedule of Members.

Article XIII.
WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

Section 13.01Withdrawal and Resignation of Members.  Except in the event of
Transfers pursuant to Section 10.06 and the Manager’s right to resign pursuant
to Section 6.03, no Member shall have the power or right to withdraw or
otherwise resign as a Member from the Company prior to the dissolution and
winding up of the Company pursuant to Article XIV.  Any Member, however, that
attempts to withdraw or otherwise resign as a Member from the Company without
the prior written consent of the Manager upon or following the dissolution and
winding up of the Company pursuant to Article XIV, but prior to such Member
receiving the full amount of Distributions from the Company to which such Member
is entitled pursuant to Article XIV, shall be liable to the Company for all
damages (including all lost profits and special, indirect and consequential
damages) directly or indirectly caused by the withdrawal or resignation of such
Member and the amount of any outstanding Tax Advance.  Upon a Transfer of all of
a Member’s Units in a Transfer permitted by this Agreement, subject to the
provisions of Section 10.06, such Member shall cease to be a Member (provided
that such Member’s obligations with respect to a Tax Advance under Section
4.01(b)(iv) shall survive such cessation).

Article XIV.
DISSOLUTION AND LIQUIDATION

Section 14.01Dissolution.  The Company shall not be dissolved by the admission
of Additional Members or Substituted Members or the attempted withdrawal,
removal, dissolution, bankruptcy or resignation of a Member.  Subject to the
limitations set forth the Stockholders Agreement, the Company shall dissolve,
and its affairs shall be wound up, upon:

48

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(a)the decision of the Manager together with the written approval of the holders
of a majority of the Common Units to dissolve the Company (excluding for
purposes of such calculation the Corporation and all Common Units held directly
or indirectly by it);

(b)a dissolution of the Company under Section 18-801(4) of the Delaware Act,
unless the Company is continued without dissolution pursuant thereto; or

(c)the entry of a decree of judicial dissolution of the Company under Section
18-802 of the Delaware Act.

Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence.  An Event of Withdrawal shall not in and of itself
cause a dissolution of the Company and the Company shall continue in existence
subject to the terms and conditions of this Agreement.

Section 14.02Winding up and Termination.  Subject to Section 14.05, on
dissolution of the Company, the Manager shall act as liquidating trustee or may
appoint one or more Persons as liquidating trustee (each such Person, a
“Liquidator”).  The Liquidators shall proceed diligently to wind up the affairs
of the Company and make final distributions as provided herein and in the
Delaware Act.  The costs of liquidation shall be borne as an expense of the
Company.  Until final distribution, the Liquidators shall continue to operate
the properties of the Company with all of the power and authority of the
Manager.  The steps to be accomplished by the Liquidators are as follows:

(a)as promptly as possible after dissolution and again after final liquidation,
the Liquidators shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

(b)the Liquidators shall pay, satisfy or discharge from the Company’s funds, or
otherwise make adequate provision for payment and discharge thereof (including,
without limitation, the establishment of a cash fund for contingent, conditional
and unmatured liabilities in such amount and for such term as the liquidators
may reasonably determine) the following: first, all expenses incurred in
connection with the liquidation; second, all of the debts, liabilities and
obligations of the Company owed to creditors other than the Members; and third,
all of the debt, liabilities and obligations of the Company owed to the Members
(other than any payments or distributions owed to such Members in their capacity
as Members pursuant to this Agreement); and

(c)following any payments pursuant to the foregoing Section 14.02(b), all
remaining assets of the Company shall be distributed to the Members in
accordance with Section 4.01(a) by the end of the Taxable Year during which the
liquidation of the Company occurs (or, if later, by ninety (90) days after the
date of the liquidation).

49

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

The distribution of cash and/or property to the Members in accordance with the
provisions of this Section 14.02 and Section 14.03 below shall constitute a
complete return to the Members of their Capital Contributions, a complete
distribution to the Members of their interest in the Company and all of the
Company’s property and shall constitute a compromise to which all Members have
consented within the meaning of the Delaware Act.  To the extent that a Member
returns funds to the Company, it has no claim against any other Member for those
funds.

Section 14.03Deferment; Distribution in Kind.  Notwithstanding the provisions of
Section 14.02, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the Liquidators determine that an immediate sale of
part or all of the Company’s assets would be impractical or would cause undue
loss (or would otherwise not be beneficial) to the Members, the Liquidators may,
in their sole discretion, defer for a reasonable time the liquidation of any
assets except those necessary to satisfy the Company’s liabilities (other than
loans to the Company by any Member(s)) and reserves.  Subject to the order of
priorities set forth in Section 14.02, the Liquidators may, in their sole
discretion, distribute to the Members, in lieu of cash, either (a) all or any
portion of such remaining assets in-kind of the Company in accordance with the
provisions of Section 14.02(c), (b) as tenants in common and in accordance with
the provisions of Section 14.02(c), undivided interests in all or any portion of
such assets of the Company or (c) a combination of the foregoing.  Any such
Distributions in-kind shall be subject to (y) such conditions relating to the
disposition and management of such assets as the Liquidators deem reasonable and
equitable and (z) the terms and conditions of any agreements governing such
assets (or the operation thereof or the holders thereof) at such time.  Any
assets of the Company distributed in kind will first be written up or down to
their Fair Market Value, thus creating Profit or Loss (if any), which shall be
allocated in accordance with Article V.  The Liquidators shall determine the
Fair Market Value of any property so distributed.

Section 14.04Cancellation of Certificate.  On completion of the winding up of
the Company as provided herein, the Manager (or such other Person or Persons as
the Delaware Act may require or permit) shall file a certificate of cancellation
of the Certificate with the Secretary of State of Delaware, cancel any other
filings made pursuant to this Agreement that should be canceled and take such
other actions as may be necessary to terminate the existence of the
Company.  The Company shall continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 14.04.

Section 14.05Reasonable Time for Winding Up.  A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Sections 14.02 and 14.03 in order to
minimize any losses otherwise attendant upon such winding up.

Section 14.06Return of Capital.  The Liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from assets of
the Company).

50

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Article XV.
GENERAL PROVISIONS

Section 15.01Power of Attorney.

(a)Each Member hereby constitutes and appoints the Manager (or the Liquidator,
if applicable) with full power of substitution, as his, her or its true and
lawful agent and attorney-in-fact, with full power and authority in his, her or
its name, place and stead, to:

(i)execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) this Agreement, all certificates and other instruments and
all amendments thereof which the Manager deems appropriate or necessary to form,
qualify, or continue the qualification of, the Company as a limited liability
company in the State of Delaware and in all other jurisdictions in which the
Company may conduct business or own property; (B) all instruments which the
Manager deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms; (C)
all conveyances and other instruments or documents which the Manager deems
appropriate or necessary to reflect the dissolution and winding up of the
Company pursuant to the terms of this Agreement, including a certificate of
cancellation; and (D) all instruments relating to the admission, substitution or
withdrawal of any Member pursuant to Article XII or XIII; and

(ii)sign, execute, swear to and acknowledge all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
reasonable judgment of the Manager, to evidence, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, to effectuate the terms of this Agreement.

(b)The foregoing power of attorney is irrevocable and coupled with an interest,
and shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Member and the transfer of all or any portion
of his, her or its Units and shall extend to such Member’s heirs, successors,
assigns and personal representatives.

Section 15.02Confidentiality.  

(a)Each of the Members (other than the Corporation) agrees to hold the Company’s
Confidential Information in confidence and may not disclose or use such
information except as otherwise authorized separately in writing by the
Manager.  “Confidential Information” as used herein includes all non-public
information concerning the Company or its Subsidiaries including, but not
limited to, ideas, financial product structuring, business strategies,
innovations and materials, all aspects of the Company’s business plan, proposed
operation and products, corporate structure, financial and organizational
information, analyses, proposed partners, software code and system and product
designs, employees and their identities, equity ownership, the methods and means
by which the Company plans to conduct its business, all trade secrets,
trademarks, tradenames and all intellectual property associated with the
Company’s business.  With respect to each Member, Confidential Information does
not include information or material that: (a) is rightfully in the possession of
such Member at the time of disclosure by the Company; (b) before or after it has
been disclosed to such Member by the Company, becomes part of public knowledge,

51

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

not as a result of any action or inaction of such Member in violation of this
Agreement; (c) is approved for release by written authorization of the Chief
Executive Officer, Chief Financial Officer or General Counsel of the Company or
of the Corporation, or any other officer designated by the Manager; (d) is
disclosed to such Member or their representatives by a third party not, to the
knowledge of such Member, in violation of any obligation of confidentiality owed
to the Company with respect to such information; or (e) is or becomes
independently developed by such Member or their respective representatives
without use of or reference to the Confidential Information.

(b)Solely to the extent it is reasonably necessary or appropriate to fulfill its
obligations or to exercise its rights under this Agreement, each of the Members
may disclose Confidential Information to its Subsidiaries, Affiliates, partners,
directors, officers, employees, counsel, advisers, consultants, outside
contractors and other agents, on the condition that such Persons keep the
Confidential Information confidential to the same extent as such Member is
required to keep the Confidential Information confidential; provided, that such
Member shall remain liable with respect to any breach of this Section 15.02 by
any such Subsidiaries, Affiliates, partners, directors, officers, employees,
counsel, advisers, consultants, outside contractors and other agents (as if such
Persons were party to this Agreement for purposes of this Section 15.02).

(c)Notwithstanding Section 15.02(a) or Section 15.02(b), each of the Members may
disclose Confidential Information (i) to the extent that such Member is required
by Law (by oral questions, interrogatories, request for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, (ii) for purposes of reporting to its
stockholders and direct and indirect equity holders (each of whom are bound by
customary confidentiality obligations) the performance of the Company and its
Subsidiaries and for purposes of including applicable information in its
financial statements to the extent required by applicable Law or applicable
accounting standards; or (iii) to any bona fide prospective purchaser of the
equity or assets of a Member, or the Common Units held by such Member (provided,
in each case, that such Member determines in good faith that such prospective
purchaser would be a Permitted Transferee), or a prospective merger partner of
such Member (provided, that (i) such Persons will be informed by such Member of
the confidential nature of such information and shall agree in writing to keep
such information confidential in accordance with the contents of this Agreement
and (ii) each Member will be liable for any breaches of this Section 15.02 by
any such Persons (as if such Persons were party to this Agreement for purposes
of this Section 15.02)).  Notwithstanding any of the foregoing, nothing in this
Section 15.02 will restrict in any manner the ability of the Corporation to
comply with its disclosure obligations under Law, and the extent to which any
Confidential Information is necessary or desirable to disclose.

Section 15.03Amendments.  This Agreement may be amended or modified upon the
written consent of the Manager, together with the written consent of the holders
of a majority of the Common Units then outstanding (excluding all Common Units
held directly or indirectly by the Corporation).  Notwithstanding the foregoing,
no amendment or modification:

(a)to this Section 15.03 may be made without the prior written consent of the
Manager and each of the Members;

52

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

(b)to any of the terms and conditions of this Agreement which terms and
conditions expressly require the approval or action of certain Persons may be
made without obtaining the consent of the requisite number or specified
percentage of such Persons who are entitled to approve or take action on such
matter; and

(c)to any of the terms and conditions of this Agreement which would (A) reduce
the amounts distributable to a Member pursuant to Articles IV and XIV in a
manner that is not pro rata with respect to all Members, (B) increase the
liabilities of such Member hereunder, (C) otherwise materially and adversely
affect a holder of Units (with respect to such Units) in a manner materially
disproportionate to any other holder of Units of the same class or series (with
respect to such Units) (other than amendments, modifications and waivers
necessary to implement the provisions of Article XII) or (D) materially and
adversely affect the rights of any Member under Article XI, shall be effective
against such affected Member or holder of Units, as the case may be, without the
prior written consent of such Member or holder of Units, as the case may be.

Notwithstanding any of the foregoing, the Manager may make any amendment (i) of
an administrative nature that is necessary in order to implement the substantive
provisions hereof, without the consent of any other Member; provided, that any
such amendment does not adversely change the rights of the Members hereunder in
any respect, or (ii) to reflect any changes to the Class A Common Stock, Class B
Stock, Class C Common Stock or the issuance of any other capital stock of the
Corporation.

Section 15.04Title to Company Assets.  Company assets shall be owned by the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in such assets of the Company or any portion
thereof.  The Company shall hold title to all of its property in the name of the
Company and not in the name of any Member.  All assets of the Company shall be
recorded as the property of the Company on its books and records, irrespective
of the name in which legal title to such assets is held.  The Company’s credit
and assets shall be used solely for the benefit of the Company, and no asset of
the Company shall be transferred or encumbered for, or in payment of, any
individual obligation of any Member.

Section 15.05Addresses and Notices.  Any notice, request, demand or instruction
specified or permitted by this Agreement will be in writing and will be either
personally delivered, or received by certified mail, return receipt requested,
or sent by reputable overnight courier service (charges prepaid) to the Company
or by electronic mail at the address set forth below and to any other recipient
and to any Member at such address as indicated by the Company’s records, or at
such address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party.  Notices will be deemed
to have been given hereunder when delivered personally or sent by telecopier
(provided confirmation of transmission is received), three (3) days after
deposit in the U.S. mail and one (1) day after deposit with a reputable
overnight courier service or if sent by electronic mail, upon confirmed
receipt.  Whenever any notice is required to be given by Law or this Agreement,
a written waiver thereof signed by the Person entitled to such notice, whether
before or after the time stated at which such notice is required to be given,
shall be deemed equivalent to the giving of such notice.

53

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

To the Company:

c/o Shift4 Payments, Inc.

2202 N. Irving St.

Allentown, PA 18109

Telephone: (888) 276-2108

Attn: Jordan Frankel, General Counsel and EVP, Legal

E-mail: jfrankel@shift4.com

with a copy (which copy shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Marc Jaffe, Ian Schuman and Jonathan Solomon

Facsimile: (212) 751-4864

E-mail: marc.jaffe@lw.com; ian.schuman@lw.com; jonathan.solomon@lw.com

To the Corporation:

Shift4 Payments, Inc.

2202 N. Irving St.

Allentown, PA 18109

Telephone: (888) 276-2108

Attn: Jordan Frankel, General Counsel and EVP, Legal

E-mail: jfrankel@shift4.com

with a copy (which copy shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Marc Jaffe, Ian Schuman and Jonathan Solomon

Facsimile: (212) 751-4864

E-mail: marc.jaffe@lw.com; ian.schuman@lw.com; jonathan.solomon@lw.com

To the Members, as set forth on Schedule 2.

Section 15.06Binding Effect; Intended Beneficiaries.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

Section 15.07Creditors.  None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Profits, Losses,
Distributions, capital or property of the Company other than as a secured
creditor.

54

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Section 15.08Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 15.09Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

Section 15.10Applicable Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.  Any suit, dispute,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement shall be heard in the state
or federal courts of the State of Delaware, and the parties hereby consent to
the exclusive jurisdiction of such court (and of the appropriate appellate
courts) in any such suit, action or proceeding and waives any objection to venue
laid therein.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE
WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH COURT (INCLUDING
BY PREPAID CERTIFIED MAIL WITH A VALIDATED PROOF OF MAILING RECEIPT) AND SHALL
HAVE THE SAME LEGAL FORCE AND EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY
WITHIN THE STATE OF DELAWARE.  WITHOUT LIMITING THE FOREGOING, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PARTIES AGREE THAT SERVICE OF PROCESS UPON SUCH
PARTY AT THE ADDRESS REFERRED TO IN SECTION 15.05 (INCLUDING BY PREPAID
CERTIFIED MAIL WITH A VALIDATED PROOF OF MAILING RECEIPT), TOGETHER WITH WRITTEN
NOTICE OF SUCH SERVICE TO SUCH PARTY, SHALL BE DEEMED EFFECTIVE SERVICE OF
PROCESS UPON SUCH PARTY.

Section 15.11Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section 15.12Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.

Section 15.13Delivery by Electronic Transmission.  This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all

55

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties.  No
party hereto or to any such agreement or instrument shall raise the use of
electronic transmission by a facsimile machine or via email to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through such electronic transmission as a defense to
the formation of a contract and each such party forever waives any such defense.

Section 15.14Right of Offset.  Whenever the Company or the Corporation is to pay
any sum (other than pursuant to Article IV or in connection with a Cash
Settlement) to any Member, any amounts that such Member owes to the Company or
the Corporation which are not the subject of a good faith dispute may be
deducted from that sum before payment.  For the avoidance of doubt, the
distribution of Units to the Corporation shall not be subject to this Section
15.14.

Section 15.15Entire Agreement.  This Agreement, those documents expressly
referred to herein (including the Stockholders Agreement, the Registration
Rights Agreement and the Tax Receivable Agreement), any indemnity agreements
entered into in connection with the Initial LLC Agreement with any member of the
board of directors at that time and other documents of even date herewith embody
the complete agreement and understanding among the parties and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.  For the avoidance of doubt, the Initial LLC Agreement is superseded by
this Agreement as of the Effective Date and shall be of no further force and
effect thereafter.

Section 15.16Remedies.  Each Member shall have all rights and remedies set forth
in this Agreement and all rights and remedies which such Person has been granted
at any time under any other agreement or contract and all of the rights which
such Person has under any Law.  Any Person having any rights under any provision
of this Agreement or any other agreements contemplated hereby shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any breach of any provision of this Agreement
and to exercise all other rights granted by Law.

Section 15.17Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement.  Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.  The use of the word “including” in
this Agreement shall be by way of example rather than by limitation.  Reference
to any agreement, document or instrument means such agreement, document or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof.  Without limiting the generality of
the immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification.  Wherever required by the context, references to a Fiscal Year
shall refer to a portion thereof.  

56

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

The use of the words “or,” “either” and “any” shall not be exclusive.  The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

57

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Sixth Amended and Restated Limited Liability Company Agreement
as of the date first written above.

 

COMPANY:

 

 

 

SHIFT4 PAYMENTS, LLC

 

 

 

By:

/s/ Jared Isaacman

 

Name:

Jared Isaacman

 

Title:

Chief Executive Officer

 

 

 

CORPORATION:

 

 

 

SHIFT4 PAYMENTS, INC.

 

 

 

By:

/s/ Jared Isaacman

 

Name:

Jared Isaacman

 

Title:

Chief Executive Officer

 

[Signature Page to Sixth Amended and Restated Operating Agreement]



--------------------------------------------------------------------------------

 

 

MEMBERS:

 

 

 

ROOK HOLDINGS, INC.

 

 

 

By:

/s/ Jared Isaacman

 

Name:

Jared Isaacman

 

Title:

President

 

[Signature Page to Sixth Amended and Restated Operating Agreement]

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

 

 

SEARCHLIGHT II GWN LP

 

 

 

By: Searchlight II GWN GP, LLC
its General Partner

 

 

 

By:

/s/  Andrew Frey

 

Name:

Andrew Frey

 

Title:

Authorized Officer

 

 

 

[Signature Page to Sixth Amended and Restated Operating Agreement]

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

SCHEDULE 1

SCHEDULE OF PRE-IPO MEMBERS

Member

Original Class A

Units

Original

Class B

Units

Preferred

Units

Searchlight II GWN, L.P.

60,000

--

--

Rook Holdings Inc.

40,000

--

430

FPOS Holding Co., Inc.

--

1,010

--

 

 

 

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

SCHEDULE 2*

SCHEDULE OF MEMBERS

Member

Common Units

Contact Information for Notice

1.   Shift4 Payments, Inc.

41,214,159

Shift4 Payments, Inc.

2202 N. Irving St.

Allentown, PA 18109

Telephone: (888) 276-2108

Attn: Jordan Frankel, General Counsel and EVP, Legal

E-mail: jfrankel@shift4.com

2.   Rook Holdings Inc.

25,829,016

Rook Holdings Inc.

2202 N. Irving St.

Allentown, PA 18109

Attn: Jared Isaacman

E-mail: jared@rookhldgs.com; jared@shift4.com

3.   Searchlight II GWN, L.P.

13,375,973

Searchlight II GWN L.P.

c/o Searchlight Capital Partners, LLC

745 5th Avenue, 27th Floor

New York, NY 10151

Attn: Nadir Nurmohamed

Email: nnurmohamed@searchlightcap.com

Total

80,419,148

--

 

* This Schedule of Members shall be updated from time to time to reflect any
adjustment with respect to any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Common
Units, or to reflect any additional issuances of Common Units pursuant to this
Agreement.

 

 

 

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of _________________, 20___ (this “Joinder”),
is delivered pursuant to that certain Sixth Amended and Restated Limited
Liability Company Agreement, dated as of June 4, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“LLC Agreement”) by and among Shift4 Payments, LLC, a Delaware limited liability
company (the “Company”), Shift4 Payments, Inc., a Delaware corporation and the
managing member of the Company (the “Corporation”), and each of the Members from
time to time party thereto.  Capitalized terms used but not otherwise defined
herein have the respective meanings set forth in the LLC Agreement.

 

1.

Joinder to the LLC Agreement.  Upon the execution of this Joinder by the
undersigned and delivery hereof to the Corporation, the undersigned hereby is
and hereafter will be a Member under the LLC Agreement and a party thereto, with
all the rights, privileges and responsibilities of a Member thereunder.  The
undersigned hereby agrees that it shall comply with and be fully bound by the
terms of the LLC Agreement as if it had been a signatory thereto as of the date
thereof.

 

2.

Incorporation by Reference.  All terms and conditions of the LLC Agreement are
hereby incorporated by reference in this Joinder as if set forth herein in full.

 

3.

Address.  All notices under the LLC Agreement to the undersigned shall be direct
to:

[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

[NAME OF NEW MEMBER]

 

By:

 

Name:

 

Title:

 

 

 

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

 

Acknowledged and agreed

as of the date first set forth above:

 

 

SHIFT4 PAYMENTS, LLC

By: SHIFT4 PAYMENTS, INC., its Manager

By:

 

Name:

 

Title:

 

 

 

 

 

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Exhibit B-1

FORM OF AGREEMENT AND CONSENT OF SPOUSE

The undersigned spouse of _____________________________ (the “Member”), a party
to that certain Sixth Amended and Restated Limited Liability Company Agreement,
dated as of June 4, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”) by and
among Shift4 Payments, LLC, a Delaware limited liability company (the
“Company”), Shift4 Payments, Inc., a Delaware corporation and the managing
member of the Company, and each of the Members from time to time party thereto
(capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Agreement), acknowledges on his or her own behalf
that:

I have read the Agreement and understand its contents.  I acknowledge and
understand that under the Agreement, any interest I may have, community property
or otherwise, in the Units owned by the Member is subject to the terms of the
Agreement which include certain restrictions on Transfer.

I hereby consent to and approve the Agreement.  I agree that said Units and any
interest I may have, community property or otherwise, in such Units are subject
to the provisions of the Agreement and that I will take no action at any time to
hinder operation of the Agreement on said Units or any interest I may have,
community property or otherwise, in said Units.

I hereby acknowledge that the meaning and legal consequences of the Agreement
have been explained fully to me and are understood by me, and that I am signing
this Agreement and consent without any duress and of free will.

Dated: _____________________________

 

[NAME OF SPOUSE]

 

By:

 

Name:

 

 

 

 

 

US-DOCS\114008886.14

--------------------------------------------------------------------------------

 

Exhibit B-2

FORM OF SPOUSE’S CONFIRMATION OF SEPARATE PROPERTY

I, the undersigned, the spouse of _____________________________ (the “Member”),
who is a party to that certain Sixth Amended and Restated Limited Liability
Company Agreement, dated as of [ ● ], 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Agreement”)
by and among Shift4 Payments, LLC, a Delaware limited liability company (the
“Company”), Shift4 Payments, Inc., a Delaware corporation and the managing
member of the Company, and each of the Members from time to time party thereto
(capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Agreement), acknowledge and confirm on that the Units
owned by said Member are the sole and separate property of said Member, and I
hereby disclaim any interest in same.

I hereby acknowledge that the meaning and legal consequences of this Member’s
spouse’s confirmation of separate property have been fully explained to me and
are understood by me, and that I am signing this Member’s spouse’s confirmation
of separate property without any duress and of free will.

Dated: _____________________________

 

[NAME OF SPOUSE]

 

By:

 

Name:

 

 

 

US-DOCS\114008886.14